Exhibit 10.7

 

 

 

364-DAY BRIDGE TERM LOAN AGREEMENT

dated as of

January 31, 2014

Among

SYSCO CORPORATION,
as Borrower

THE LENDERS PARTY HERETO

THE GUARANTORS PARTY HERETO

GOLDMAN SACHS BANK USA,
as Administrative Agent

JPMORGAN CHASE BANK, N.A.,
TORONTO DOMINION (NEW YORK) LLC
and
WELLS FARGO BANK, N.A.,
as Syndication Agents

HSBC Securities (USA) Inc.
and
U.S. Bank National Association
as Documentation Agents

GOLDMAN SACHS BANK USA,
as Sole Bookrunner and Lead Arranger

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Pages

 

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

16

SECTION 1.03.

Terms Generally

16

SECTION 1.04.

Accounting Terms: GAAP

17

 

 

 

ARTICLE II

THE LOANS

17

 

 

 

SECTION 2.01.

Commitments

17

SECTION 2.02.

Loans and Borrowings

18

SECTION 2.03.

Requests for Borrowings

18

SECTION 2.04.

[Reserved]

19

SECTION 2.05.

[Reserved]

19

SECTION 2.06.

Funding of Borrowings

19

SECTION 2.07.

Interest Elections

19

SECTION 2.08.

Voluntary Termination and Reduction of Commitments

21

SECTION 2.09.

Repayment of Loans; Evidence of Debt

21

SECTION 2.10.

Voluntary Prepayment of Loans

22

SECTION 2.11.

Mandatory Reductions of Commitments and Prepayments of Loans

22

SECTION 2.12.

Fees

23

SECTION 2.13.

Interest

24

SECTION 2.14.

Alternate Rate of Interest

24

SECTION 2.15.

Increased Costs

25

SECTION 2.16.

Break Funding Payments

26

SECTION 2.17.

Taxes

26

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

30

SECTION 2.19.

Mitigation Obligations Replacement of Lenders

31

SECTION 2.20.

[Reserved]

32

SECTION 2.21.

[Reserved]

32

SECTION 2.22.

Defaulting Lenders

32

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

33

 

 

 

SECTION 3.01.

Organization Powers

33

SECTION 3.02.

Authorization; Enforceability

33

SECTION 3.03.

Governmental Approvals; No Conflicts

33

SECTION 3.04.

Financial Condition; No Material Adverse Change

33

SECTION 3.05.

Properties

34

SECTION 3.06.

Litigation and Environmental Matters

34

SECTION 3.07.

Subsidiaries

34

SECTION 3.08.

Compliance with Laws and Agreements

34

SECTION 3.09.

Investment Company Status

35



1

--------------------------------------------------------------------------------

 

 

SECTION 3.10.

Taxes

35

SECTION 3.11.

ERISA

35

SECTION 3.12.

Accuracy of Information

35

SECTION 3.13.

OFAC, U.S. Patriot Act, FCPA

35

 

 

 

ARTICLE IV

CONDITIONS

36

 

 

 

SECTION 4.01.

Effective Date

36

SECTION 4.02.

Closing Date

37

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

38

 

 

 

SECTION 5.01.

Financial Statements; Ratings Change and Other Information

39

SECTION 5.02.

Notices of Material Events

40

SECTION 5.03.

Existence; Conduct of Business

41

SECTION 5.04.

Payment of Obligations

41

SECTION 5.05.

Maintenance of Properties; Insurance

41

SECTION 5.06.

Books and Records; Inspection Rights

41

SECTION 5.07.

Compliance with Laws

42

SECTION 5.08.

Use of Proceeds

42

SECTION 5.09.

Guarantors

42

SECTION 5.10.

Pro Forma Financial Statements and Other Customary Marketing Materials

42

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

43

 

 

 

SECTION 6.01.

Liens

43

SECTION 6.02.

Sale and Leaseback Transactions

45

SECTION 6.03.

Ratio of Indebtedness to Capitalization

45

SECTION 6.04.

Consolidation, Merger or Acquisition

45

SECTION 6.05.

Dispositions

45

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

46

 

 

 

SECTION 7.01.

Events of Default

46

 

 

 

ARTICLE VIII

GUARANTEE

48

 

 

 

SECTION 8.01.

Guarantee

48

 

 

 

ARTICLE IX

THE AGENTS

49

 

 

 

ARTICLE X

MISCELLANEOUS

51

 

 

 

SECTION 10.01.

Notices

51

SECTION 10.02.

Waivers; Amendments

52



 

--------------------------------------------------------------------------------

 

 

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

53

SECTION 10.04.

Successors and Assigns

55

SECTION 10.05.

Survival

58

SECTION 10.06.

Counterparts; Integration; Effectiveness

58

SECTION 10.07.

Severability

58

SECTION 10.08.

Right of Setoff

58

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

59

SECTION 10.10.

WAIVER OF JURY TRIAL

59

SECTION 10.11.

Headings

60

SECTION 10.12.

Confidentiality

60

SECTION 10.13.

Interest Rate Limitation

60

SECTION 10.14.

[Reserved]

61

SECTION 10.15.

USA Patriot Act

61

SECTION 10.16.

Independence of Covenants

61

SECTION 10.17.

No Advisory or Fiduciary Responsibility

61

 

 

 

SCHEDULES:

 

Schedule 1

Applicable Rate

Schedule 2.01

Commitments

Schedule 3.07

Subsidiaries

 

EXHIBITS:

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Joinder

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Promissory Note

 

 

 

364-DAY BRIDGE TERM LOAN AGREEMENT (the “Agreement”), dated as of January 31,
2014, among SYSCO Corporation, a Delaware corporation, the Guarantors party
hereto, the Lenders party hereto and Goldman Sachs Bank USA, as Administrative
Agent.

For and in consideration of the premises and the promises herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by each party hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”,  when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Business” means the Target and its subsidiaries.

“Acquisition” means the acquisition, directly or indirectly, by the Borrower of
all of the outstanding equity interests of the Target pursuant to the
Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
December 8, 2013, among the Target, the Borrower, Scorpion Corporation I, Inc.
and Scorpion Company II, LLC (including the exhibits and schedules thereto).

“Acquisition Representations”  means the representations made by or on behalf of
the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders (but only to the extent that the Borrower or its
Affiliate has the right to decline to consummate the Acquisition or to terminate
its obligations under the Acquisition Agreement as a result of a failure of such
representations in the Acquisition Agreement to be true and correct).

“Acquisition Transaction” has the meaning assigned to such term in Section 6.04.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Goldman Sachs Bank USA in its capacity as
administrative agent for the Lenders hereunder and any successor thereto
appointed pursuant to Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Arranger.





 

--------------------------------------------------------------------------------

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an
interest period of one month plus 1%.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) at any time prior
to the making of the Loans on the Closing Date, the percentage of the aggregate
Commitments represented by such Lender’s Commitment and (b) from and after the
making of the Loans on the Closing Date, the percentage of the aggregate
outstanding Loans represented by such Lender’s Loan;  provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, “Applicable Percentage”
shall be determined without regard to any Defaulting Lender’s Commitment or
Loan.

“Applicable Rate” means, for any day,  (i) with respect to any Type of Loan, the
applicable rate per annum set forth on Schedule 1 with respect to Loans of such
Type and (ii) with respect to Commitment Fees, the applicable rate per annum set
forth on Schedule 1 with respect to Commitment Fees, in each case, based upon
the ratings by S&P and Moody’s, respectively, applicable on such date to the
Index Debt as set forth on Schedule 1.

“Arranger” means Goldman Sachs Bank USA, in its capacities as lead arranger
and bookrunner with respect to the financing contemplated by this Agreement.

“Asset Sale” means the sale or other disposition (including any casualty or
condemnation) of any assets (other than (i) the sale or other disposition of
inventory or other assets in the ordinary course of business, (ii) intercompany
transactions among the Borrower and any Subsidiary and (iii) sales or other
dispositions of assets the Net Cash Proceeds of which do not exceed $350,000,000
in the aggregate), by the Borrower or any Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided,  further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.





 

--------------------------------------------------------------------------------

 

 

“Borrower” means SYSCO Corporation, a Delaware corporation.

“Borrower Material Adverse Change” shall mean any material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower (as defined herein) and the Subsidiaries (as defined herein), taken
as a whole;  provided,  however, that in determining whether there has been a
Borrower Material Adverse Change, any change, event, fact, effect or occurrence
attributable to, arising out of, or resulting from any of the following shall be
disregarded:  (i) general political, economic, business, industry, credit,
financial or capital market conditions in the United States or internationally,
including conditions affecting generally the principal industries in which the
Borrower and its Subsidiaries operate; (ii) the taking of any action required by
the Acquisition Agreement (as defined herein); (iii) the announcement of the
Acquisition Agreement or pendency of the Mergers, including any Litigation
arising from the Mergers and including any termination of, reduction in or
similar negative impact on relationships, contractual or otherwise, with any
customers, suppliers, distributors, partners, sales representatives or employees
of the Borrower or its Subsidiaries, in each case to the extent attributable to,
arising out of or resulting from the announcement of the Acquisition Agreement
or pendency of the Mergers; (iv) the taking of any action expressly with the
prior written approval of the Arranger (as defined herein); (v) pandemics,
earthquakes, tornados, hurricanes, floods and acts of God; (vi) acts of war
(whether declared or not declared), sabotage, terrorism, military actions or the
escalation thereof; (vii) any change in applicable Law or GAAP (or authoritative
interpretation or enforcement thereof) which is proposed, approved or enacted on
or after the date of the Acquisition Agreement; and (viii) the failure, in and
of itself, of the Borrower to meet any internal or published projections,
forecasts, estimates or predictions in respect of revenues, earnings or other
financial or operating metrics before, on or after the date of the Acquisition
Agreement (it being understood that the underlying facts giving rise or
contributing to such change may be taken into account in determining whether
there has been a Borrower Material Adverse Change); provided,  further, that
changes, events, facts, effects or occurrences set forth in clauses (i), (v),
(vi) or (vii) may be taken into account in determining whether there has been,
could or would be a Borrower Material Adverse Change to the extent such changes,
events, facts, effects or occurrences negatively and disproportionately
adversely affect the Borrower and its Subsidiaries, taken as whole, in relation
to other Persons in the principal industries of the Borrower and its
Subsidiaries.  In this definition (i) each reference to the “Acquisition
Agreement” shall mean the Acquisition Agreement as in effect on December 8, 2013
and (ii) each capitalized term which is not defined in this definition shall
have the meaning given to such term in the Acquisition Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Minimum” means $20,000,000.

“Borrowing Multiple” means $1,000,000.

“Borrowing Request” has the meaning specified in Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.





 

--------------------------------------------------------------------------------

 

 

“Capital Lease” means any lease in respect of which the lessee’s obligations
constitute Capital Lease Obligations.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalization” means, without duplication, at any date, the sum of the
Indebtedness of the Borrower and the Subsidiaries outstanding on such date, plus
the amount set forth opposite the caption “total shareholders’ equity” or any
similar caption on the consolidated balance sheet, prepared in accordance with
GAAP, of the Borrower and the Subsidiaries, as of such date.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any Law, (b) any change in
any Law or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, regulations, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or any Governmental Authority with respect to the implementation of
the Basel III Accord shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Closing Date” means the date on or before the Commitment Termination Date on
which all of the conditions set forth in Section 4.02 are satisfied (or waived
in accordance with Section 10.02) and the Loans are made hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Sections 2.08 and 2.11 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section
10.04.  The amount of each Lender’s Commitment as of the date hereof is set
forth on Schedule 2.01.  The aggregate amount of the Lenders’  Commitments as of
the date hereof is $3,386,500,000.

“Commitment Fees” has the meaning specified in Section 2.12(a).

“Commitment Letter” means that certain commitment letter related to the
Commitments, dated as of December 8, 2013, between the Agents and the Borrower.

“Commitment Termination Date” means 11:59 p.m. (New York City time) on March 8,
2015;  provided that, to the extent that the Termination Date (as defined in the
Acquisition Agreement) is extended in accordance with Section 8.1(b) of the
Acquisition Agreement (as in effect on December 8, 2013) (any such extension, a
“Regulatory Extension”), the Commitment Termination Date shall be automatically
extended (and the Borrower shall provide prompt notice of such extension to the



 

--------------------------------------------------------------------------------

 

 

Administrative Agent) to the date that is the earlier of (i) such extended
Termination Date and (ii) September 8, 2015.

“Consolidated” refers to the consolidation of the accounts of the Borrower and
the Subsidiaries in accordance with GAAP, including principles of consolidation
consistent with those applied in the preparation of the consolidated financial
statements referred to in Section 3.04,  except as otherwise expressly provided
in Section 1.04.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent or any Lender.

“Debt Issuance” means any sale or issuance of debt securities (including the
Notes) or any incurrence of debt for borrowed money, in each case, by the
Borrower or any Subsidiary, other than (except in the case of the Notes): (i)
Excluded Debt and (ii) Debt Issuances having Net Cash Proceeds in an aggregate
amount together with Equity Issuances under clause (v) of the definition of
“Equity Issuance”, up to $500,000,000 in the aggregate.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans on the Closing Date in contravention of its obligations
hereunder or (ii) pay over to any Credit Party any other amount required to be
paid by it hereunder within two Business Days of the date required to be so
paid, (b) has notified the Borrower or any Credit Party in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent (a copy of which shall promptly
be shared with the Borrower), or (d) has become the subject of a Bankruptcy
Event.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Wholly-Owned Subsidiary” means any Wholly-Owned Subsidiary that is
organized under the laws of the United States, any state thereof or the District
of Columbia.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02),  which date is
the date of this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.





 

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Consideration” means the issuance by the Borrower of its common stock to
the Target’s shareholders pursuant to the Acquisition Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means the issuance of any equity securities or equity-linked
securities of the Borrower or any Subsidiary to any Person, other than: (i) the
Equity Consideration, (ii) pursuant to any employee equity compensation plan or
agreement or other employee equity compensation arrangement, any employee
benefit plan or agreement or other employee benefit arrangement or any
non-employee director equity compensation plan or agreement or other
non-employee director equity compensation arrangement or pursuant to the
exercise or vesting of any employee or director stock options, restricted stock
or restricted stock units, warrants or other equity awards or pursuant to
dividend reinvestment programs, (iii) securities or interests issued or
transferred directly (and not constituting cash proceeds of any issuance of such
securities or interests) as consideration in connection with any acquisition
(including the Acquisition), divestiture or joint venture arrangement, (iv)
Equity Issuances having aggregate Net Cash Proceeds up to $20,000,000 required
to be made on a Bahamas exchange pursuant to contractual obligations in effect
on December 8, 2013, (v) Equity Issuances having aggregate Net Cash Proceeds
together with the aggregate principal amount of Debt Issuances under clause (ii)
of the definition of “Debt Issuance”, up to $500,000,000 in the aggregate and
(vi) Equity Issuances to the Borrower or any of the Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan



 

--------------------------------------------------------------------------------

 

 

administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Debt” means (i) indebtedness, loans, and advances among the Borrower
and/or the Subsidiaries, (ii) credit extensions under the Existing Credit
Agreement and other existing credit facilities of the Borrower and its
subsidiaries, in each case up to the amount of the existing commitments
thereunder as in effect on December 8, 2013 plus any incremental amounts (up to
$500,000,000) permitted to be added to the commitments thereunder pursuant to
the terms of such facilities as in effect on December 8, 2013, (iii) issuances
under commercial paper programs, (iv) any trade or customer related financing in
the ordinary course of business, (v) the Loans, (vi) ordinary course purchase
money and equipment financings, (vii) ordinary course credit lines of Foreign
Subsidiaries for working capital purposes and (viii) debt incurred to refinance,
repurchase, repay, redeem or defease (a) the Borrower’s 4.60% Senior Notes due
March 15, 2014, issued pursuant to the Seventh Supplemental Indenture, dated as
of March 5, 2004, to the Indenture, dated as of June 15, 1995, by and between
the Borrower, the guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A. and (b) the Borrower’s 0.55% Senior Notes due June 12, 2015,
issued pursuant to the Fourteenth Supplemental Indenture, dated as of June 12,
2012, to the Indenture, dated as of June 15, 1995, by and between the Borrower,
the guarantors party thereto and The Bank of New York Mellon Trust Company,
N.A., in the case of clauses (a) and (b), that is scheduled to mature within one
year of the date of such refinancing, repurchase, repayment, redemption or
defeasance.

“Excluded Taxes” means, with respect to any Recipient or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder or under any other Loan Document, (a) any income, franchise, taxable
margin or other Taxes imposed on, with respect to (or measured by) its net
income (however denominated) or net profits, by the United States of America, by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any Other Connection Taxes, (c) any
branch profits Taxes or similar Taxes imposed by the United States of America or
any other jurisdiction described in clause (a) above, (d) any withholding Tax
that is imposed by the United States of America on or with respect to payments
made to or for the account of such recipient hereunder or under any other Loan
Document to the extent such Tax is in effect and would apply as of the date such
recipient (A) becomes a party to this Agreement or acquires an interest in a
Loan or Commitment or (B) designates a new lending office, except to the extent
that such Lender (or assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.17(a), (e)
any withholding Tax that is attributable to such Recipient’s failure to comply
with Section 2.17(e), (f) Taxes imposed by any jurisdiction (i) in which the
Borrower is not organized or resident for tax purposes, (ii) through which no
payment is made by or on behalf of the Borrower under this Agreement, and (iii)
with respect to which there is no other connection between the making of a
payment by or on



 

--------------------------------------------------------------------------------

 

 

behalf of the Borrower under this Agreement and such jurisdiction that would
directly result in the imposition of Taxes by such jurisdiction on that payment
and (g) any Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of December 29,
2011, as amended by the First Amendment to Credit Agreement, dated as of January
12, 2012,  as further amended by the Maturity Extension Agreement, dated as of
November 29, 2012 and as further amended by the Second Amendment to Credit
Agreement, dated as of January 31, 2014,  among the Borrower, SYSCO
International, ULC, a British Columbia unlimited liability company, the
subsidiaries designated as guarantors therein, the lenders party thereto,
JPMorgan Chase Bank, N.A., as U.S. administrative agent and JPMorgan Chase Bank,
N.A., Toronto Branch, as Canadian administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version), and any current or future regulations or official
interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means each of (i) the fee letter, dated as of December 8, 2013,
entered into in connection with the financing contemplated hereby by the
Borrower, Goldman Sachs Bank USA and Goldman Sachs Lending Partners LLC, (ii)
the joinder fee letter, dated as of December 20, 2013, entered into in
connection with the Joinder Agreement by the Borrower, Goldman Sachs Bank USA,
Goldman Sachs Lending Partners LLC and the other financial institutions party
thereto and (iii) the fee letter, dated as of the date hereof, entered into in
connection with the syndication of the Commitments and Loans by the Borrower,
Goldman Sachs Bank USA, Goldman Sachs Lending Partners LLC and certain Lenders
party thereto.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.





 

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section
8.01(a).

“Guarantor” means each Person listed on the signature pages hereto as a
Guarantor and each Person that becomes a Guarantor hereafter pursuant to Section
5.09.   A Person that is released as a “Guarantor” pursuant to Section 5.09
shall no longer constitute a “Guarantor” for purposes of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or accrued liabilities, incurred or accrued in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others and (g) all Capital Lease Obligations of
such Person.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.





 

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” means the contents of any information packages for the financing
contemplated hereby regarding the business, operations, financial projections
and prospects of the Borrower and the Acquired Business including all
information relating to the transactions contemplated hereunder prepared by or
on behalf of the Borrower reasonably deemed necessary by the Arranger to
complete the syndication of the Commitments, and all other information,
documentation or materials delivered to the Arranger, the Administrative Agent
or the Lenders in connection therewith.

“Interest Election Request” has the meaning assigned to such term in Section
2.07(b).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’  duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Eurodollar Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Joinder” means an agreement in the form of Exhibit B executed pursuant to
Section 5.09(b).

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Governmental Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

“Lenders” means (a) the financial institutions listed on Schedule 2.01 (other
than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.





 

--------------------------------------------------------------------------------

 

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters, providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of JPMorgan Chase Bank, N.A. in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, encumbrance, charge
or security interest; provided, precautionary or other filings filed in
connection with operating leases of the Borrower or any Subsidiary shall not
constitute Liens.

“Loan” means a loan made by a Lender to the Borrower pursuant to this Agreement.

“Loan Document” means this Agreement and each promissory note issued (if
requested) pursuant to Section 2.09(e), as the same may be amended, restated or
otherwise modified and in effect from time to time.

“Loan Party” means each of the Borrower and each Guarantor.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the rights of the Administrative
Agent and the Lenders against the Borrower under any material provision of this
Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$150,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the date that is 364 days from the Closing Date or, if
such date is not a Business Day, then the immediately preceding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.





 

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” means: (a) with respect to an Asset Sale, the excess, if
any, of (i) the cash or cash equivalents received (including cash proceeds of
non-cash proceeds received by way of deferred payment, but only as and when
received) in connection therewith over (ii) the sum of (A) payments made to
retire any debt that is secured by such asset and that is required to be repaid
in connection with the sale thereof, (B) the reasonable expenses incurred by the
Borrower or any Subsidiary in connection therewith, (C) taxes reasonably
estimated to be payable in connection with such transaction (including taxes
resulting from the repatriation of such cash proceeds from a Foreign
Subsidiary), (D) the amount of reserves established by the Borrower or any
Subsidiary in good faith and pursuant to commercially reasonable practices for
adjustment in respect of the sale price of such asset or assets in accordance
with applicable generally accepted accounting principles, provided that if the
amount of such reserves exceeds the amounts charged against such reserve, then
such excess, upon the determination thereof, shall then constitute Net Cash
Proceeds, and (E) any cash proceeds arising from an Asset Sale or other
disposition by a Foreign Subsidiary to the extent (x) that repatriation thereof
would be unlawful, as reasonably determined by the Borrower, or (y) materially
adverse tax consequences would result from the repatriation thereof,  provided,
that such cash or cash equivalents received shall not constitute Net Cash
Proceeds pursuant to this clause (a) to the extent (i) reinvested in the
Borrower’s or the Subsidiaries’ business within 9 months following receipt
thereof (or, if committed to be reinvested pursuant to a binding agreement
entered into within such 9-month period, to the extent not reinvested within 3
months following the end of such 9 month period) or (ii) in the case of any such
proceeds of a casualty or condemnation, applied in the reinstatement or
replacement of the affected assets within such period as may be reasonably
required to effect such reinstatement or replacement; and (b) with respect to
any Debt Issuance or Equity Issuance, the excess, if any, of (i) cash received
by the Borrower or any Subsidiary in connection with such issuance over (ii) the
underwriting discounts and commissions and other reasonable expenses incurred by
the Borrower or any Subsidiary in connection with such issuance.

“Net Worth” means, with respect to any Person, the excess, if any, of the assets
of such Person over the liabilities of such Person, each to be determined in
accordance with GAAP consistent with those applied in the preparation of the
consolidated financial statements referred to in Section 3.04.

“Non-Consenting Lender” has the meaning set forth in Section 2.19(c).

“Notes” means senior unsecured notes issued by the Borrower in connection with
the Acquisition pursuant to one or more registered public offerings or Rule 144A
or other private placements.

“Obligations” means the obligations of the Borrower and each Guarantor hereunder
in respect of the payment of (a) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower under this
Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement).





 

--------------------------------------------------------------------------------

 

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes or other similar charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of this Agreement.

“Participant” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Participant.

“Register” has the meaning assigned to such term in Section 10.04.

“Regulatory Extension” has the meaning assigned to such term in the definition
of Commitment Termination Date.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means (i) at any time prior to the making of the Loans on the
Closing Date, Lenders holding more than 50% of the aggregate Commitments at such
time and (ii) at any time at or after the making of the Loans on the Closing
Date, Lenders holding more than 50% of the aggregate Loans outstanding at such
time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.





 

--------------------------------------------------------------------------------

 

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or a transferor shall sell or otherwise
transfer any real or personal property and then or thereafter lease (whether
pursuant to a Capital Lease or otherwise) or repurchase under an extended
purchase contract, the same or similar property from the purchaser or the
transferee of such property.

“Senior Notes” means the senior notes and debentures of the Borrower issued
pursuant to a supplemental indenture to the Indenture dated as of June 15, 1995
between the Borrower and The Bank of New York Mellon Trust Company, N.A., as
successor trustee.

“Significant Subsidiary” means a Subsidiary that meets either of the following
conditions:

(a)the total assets (after intercompany eliminations) of the Subsidiary exceed
ten percent (10%) of the total assets of the Borrower and the Subsidiaries on a
Consolidated basis, consolidated as of the end of the most recently completed
fiscal year; or

(b)the income from continuing operations before income taxes, extraordinary
items and cumulative effect of a change in accounting principle of the
Subsidiary exclusive of amounts attributable to any non-controlling interests
exceeds ten percent (10%) of the income of the Borrower and the Subsidiaries on
a Consolidated basis, consolidated for the most recently completed fiscal year.

“Specified Representation” means each of the representations and warranties made
by the Borrower in Section 3.01(a), Section 3.02(a)  (provided that
“Transactions” as used in such clause (a) shall be limited to entry into the
Loan Documents and, with respect to the Borrower, the borrowing of the Loans on
the Closing Date), Section 3.02(b), Section 3.03(b), Section 3.03(c) (provided
that such clause (c) shall apply only with respect to any indenture, instrument
or agreement for committed or funded Material Indebtedness), Section 3.04(a)
 (provided that the term “GAAP” as used in such clause (a) shall mean GAAP as
then in effect), Section 3.09(a) and Section 3.13.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
 Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of



 

--------------------------------------------------------------------------------

 

 

such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement, provided that such term shall not
include any forward or future contract entered into in the ordinary course of
business by the Borrower or a Subsidiary which contemplates the actual delivery
of a commodity and is not entered into for speculative purposes. 

“Target” means USF Holding Corp., a Delaware corporation.

“Target Indebtedness” means the Indebtedness of the Acquired Business
outstanding pursuant to that certain (i) Credit and Security Agreement, dated as
of August 27, 2012 (as amended or supplemented), (ii) ABL Credit Agreement,
dated as of July 3, 2007 (as amended or supplemented), (iii) Credit Agreement,
dated as of May 11, 2011 (as amended or supplemented), and (iv) Indenture, dated
as of May 11, 2011.

“Target Material Adverse Effect” shall mean any change, event, fact, effect or
occurrence that has, or would reasonably be expected to have, a material adverse
effect on the financial condition, business, assets or results of operations of
the Target and its Subsidiaries (as defined in the Acquisition Agreement), taken
as a whole; provided,  however, that in determining whether there has been a
Target Material Adverse Effect or whether a Target Material Adverse Effect could
or would occur, any change, event, fact, effect or occurrence attributable to,
arising out of, or resulting from any of the following shall be
disregarded:  (i) general political, economic, business, industry, credit,
financial or capital market conditions in the United States or internationally,
including conditions affecting generally the principal industries in which the
Target and its Subsidiaries operate; (ii) the taking of any action required by
the Acquisition Agreement; (iii) the announcement of the Acquisition Agreement
or pendency of the Mergers, including any Litigation arising from the Mergers
and including any termination of, reduction in or similar negative impact on
relationships, contractual or otherwise, with any customers, suppliers,
distributors, partners, sales representatives or employees of the Target or its
Subsidiaries, in each case to the extent attributable to, arising out of or
resulting from the announcement of the Acquisition Agreement or pendency of the
Mergers; (iv) the taking of any action expressly with the prior written approval
of the Borrower (and, except with respect to the taking of any action with
respect to which the Borrower is required to give its approval pursuant to the
terms of the Acquisition Agreement, with the prior written approval of the
Arranger, if such action is materially adverse to the Lenders and the Arranger);
(v) pandemics, earthquakes, tornados, hurricanes, floods and acts of God; (vi)
acts of war (whether declared or not declared), sabotage, terrorism, military
actions or the escalation thereof; (vii) any change in applicable Law (as
defined in the Acquisition Agreement) or GAAP (as defined in the Acquisition
Agreement) (or authoritative interpretation or enforcement thereof) which is
proposed, approved or enacted on or after the date of the Acquisition Agreement;
and (viii) the failure, in and of itself, of the Target to meet any internal or
published projections, forecasts, estimates or predictions in respect of
revenues, earnings or other financial or operating metrics before, on or after
the date of the Acquisition Agreement (it being understood that the underlying
facts giving rise or contributing to such change may be taken into account in
determining whether there has been a Target Material Adverse Effect); provided,
 



 

--------------------------------------------------------------------------------

 

 

further, that changes, events, facts, effects or occurrences set forth in
clauses (i), (v), (vi) or (vii) may be taken into account in determining whether
there has been, could or would be a Target Material Adverse Effect to the extent
such changes, events, facts, effects or occurrences negatively and
disproportionately adversely affect the Target and its Subsidiaries, taken as
whole, in relation to other Persons in the principal industries of the Target
and its Subsidiaries.  In this definition each reference to the “Acquisition
Agreement” shall mean the Acquisition Agreement as in effect on December 8, 2013
and (ii) each capitalized term which is not defined in this definition or in any
other provision of this Agreement shall have the meaning given to such term in
the Acquisition Agreement.

“Target Notes” means the Target’s 8.5% Senior Notes due 2019.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower and
Guarantors of this Agreement and each promissory note (if any) requested by a
Lender as contemplated by Section 2.09(e), the borrowing of Loans hereunder, the
use of proceeds thereof and the guarantee of the Obligations by the Guarantors.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) or other ownership interests representing 100% of the equity
are, at the time any determination is being made, owned by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”,  “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.   The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.   Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any



 

--------------------------------------------------------------------------------

 

 

restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”,  “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms: GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  For purposes of the
definitions of “Capital Lease” and “Capital Lease Obligations” and determining
compliance with any provision of this Agreement, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of proposed Accounting Standards Update (ASU)
Leases (Topic 840) issued August 17, 2010, or any successor proposal.
 Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

ARTICLE II

THE LOANS

SECTION 2.01. Commitments.    Subject to the terms and conditions set forth
herein, each Lender agrees to make  a Loan to the Borrower on the Closing Date
in an amount equal to such Lender’s Commitment;  provided that if for any reason
the full amount of such Lender’s Commitment is not fully drawn on the Closing
Date, the undrawn (or, in the case of a Defaulting Lender, unrequested) portion
thereof shall automatically be cancelled upon giving effect to the funding of
the drawn Loans on the Closing Date.    The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.  Any amount borrowed under this Section 2.01 and subsequently
repaid or prepaid may not be reborrowed.  Each Lender’s Commitment shall
terminate immediately and



 

--------------------------------------------------------------------------------

 

 

without further action (x) on the Closing Date after giving effect to the
funding of such Lender’s Commitment on such date (it being understood that if
any Lender fails to fund requested Loans on the Closing Date in contravention of
its obligations hereunder, its Commitment in respect of such requested Loans
shall not so terminate) or (y) in accordance with Sections 2.08 and 2.11.

SECTION 2.02. Loans and Borrowings.

(a) Subject to Section 2.14, (i) each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans, in each case as the Borrower may request pursuant
to Section 2.03 or as otherwise may be provided in this Agreement.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(b) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and is an integral multiple of the Borrowing Multiple (or, if
less, the entire balance of the Loans).   Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 5  Eurodollar Borrowings outstanding.

(c) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings.   To request a Borrowing on the Closing
Date, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time,  three Business Days before the Closing Date and (b) in the
case of an ABR Borrowing, not later than 10:00 a.m.,  New York City time, on the
Closing Date.   Each such telephonic notice may, at the Borrower’s option, be
conditioned on the consummation of the Acquisition and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
notice of Borrowing substantially in the form of Exhibit C (a
“Borrowing Request”) or in such other form reasonably acceptable to the
Administrative Agent, in each case, signed by the Borrower.   Each such
telephonic notice and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.





 

--------------------------------------------------------------------------------

 

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.   If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make the Loan to be made by it hereunder on the Closing
Date by wire transfer of immediately available funds in dollars by (i) 10:00
a.m., New York City time (in the event that the request therefor is received not
later than 12:00 noon, New York City time, on the Business Day prior to the
Closing Date), or (ii) 2:00 p.m., New York City time (if such request is
received thereafter), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the applicable Lenders.   The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the general deposit account
of the Borrower maintained with the Administrative Agent in New York City, and
designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the Loans, the Administrative Agent
may assume that such Lender has made such share available on the Closing Date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of (x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.   The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and any Loans resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing.  Notwithstanding any other provision of this



 

--------------------------------------------------------------------------------

 

 

Section, no Borrowing may be converted into or continued as a Eurodollar
Borrowing with an Interest Period ending after the Maturity Date.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (i) in the case of a
conversion into or continuation of a Eurodollar Borrowing, not later than 12:00
noon, New York City time, three Business Days before the effective date of such
election and (ii) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the effective date of such election.   Each such
telephonic notice shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written notice
substantially in the form of Exhibit D (an “Interest Election Request”) or in
such other form reasonably acceptable to the Administrative Agent and, in each
case, signed by the Borrower.   Notwithstanding any other provision of this
Section, each conversion or continuation of a Borrowing shall comply with the
applicable provisions of Section 2.02.

(c) Each telephonic notice and written Interest Election Request shall specify
the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period,  the Borrower shall be deemed to have elected
that such Borrowing be continued as a Eurodollar Borrowing with an Interest
Period of one month.   Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii)



 

--------------------------------------------------------------------------------

 

 

unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

SECTION 2.08. Voluntary Termination and Reduction of Commitments.

(a) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
or the entire amount of the Commitments.

(b) The Borrower shall notify the Administrative Agent of any election to
voluntarily terminate or reduce the Commitments under paragraph (a) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, the consummation of any other capital markets
transaction or the occurrence of any other event, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.   Each reduction
of the Commitments shall be made ratably among the applicable Lenders in
accordance with their respective Commitments (provided, that such reduction of
the Commitments of Lenders which are Affiliates of each other may be allocated
between such affiliated Lenders as they and the Administrative Agent may
otherwise determine).

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay on the Maturity Date, to
the Administrative Agent for the account of each Lender, the then unpaid
principal amount of each Loan made by such Lender to the Borrower.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto and (ii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a



 

--------------------------------------------------------------------------------

 

 

promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit E.

SECTION 2.10. Voluntary Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any voluntary prepayment pursuant to Section 2.10(a):  (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment.   Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof, to be prepaid; provided that, a notice of
prepayment of the Loans delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, the consummation
of any other capital markets transaction or the occurrence of any other event,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.   Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing in accordance
with Section 2.10(a) shall be in an amount that would be permitted in the case
of an advance of a Borrowing of the same Type as provided in Section 2.02.
  Each prepayment of a Borrowing in accordance with Section 2.10(a) shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments in
accordance with Section 2.10(a) shall be accompanied by accrued interest to the
extent required by Section 2.13.

SECTION 2.11. Mandatory Reductions of Commitments and Prepayments of Loans.

(a) Unless previously terminated, the Commitments shall terminate on the first
to occur of (i) the consummation of the Acquisition (after giving effect to any
Borrowing of the Loans on the Closing Date pursuant to Section 2.03), (ii) the
termination of the Acquisition Agreement in accordance with its terms and (iii)
the Commitment Termination Date.

(b) In the event that the Borrower or any Subsidiary actually receives any Net
Cash Proceeds arising from any Debt Issuance, Equity Issuance or Asset Sale (i)
at any time prior to the borrowing of the Loans on the Closing Date, then the
Commitments shall be reduced in an amount equal to 100% of such Net Cash
Proceeds on the earlier of (x) the date of notice thereof from the Borrower to
the Administrative Agent and (y) three (3) Business Days following the receipt
by the Borrower or a Subsidiary of such Net Cash Proceeds or (ii) at any time
after the borrowing of the Loans on the Closing Date, then the Borrower shall
prepay the Loans in an amount equal to 100% of such Net Cash Proceeds not later
than three (3) Business Days following the receipt by the Borrower or a
Subsidiary of such Net Cash Proceeds.  The Borrower shall promptly notify the
Administrative Agent of the receipt by the Borrower or a Subsidiary of any such
Net Cash Proceeds and the Administrative Agent will promptly notify each Lender
of its receipt of each such notice.

(c) Upon an amendment being made to the terms of any Target Indebtedness (other
than the Target Notes) to waive the change of control provisions and to modify
other provisions thereunder to the extent satisfactory to the Borrower for the
purpose of permitting such Target Indebtedness to remain outstanding following
the Closing Date, in each case to the extent occurring prior



 

--------------------------------------------------------------------------------

 

 

to the borrowing of the Loans on the Closing Date, the Commitments shall be
automatically and permanently reduced by an amount equal to the then outstanding
principal amount of such Target Indebtedness.

(d) Upon any permanent prepayment or other reduction (other than prepayments of
revolving borrowings to the extent permitted to be reborrowed under existing
commitments as of December 8, 2013 or prepayments of other borrowings permitted
to be reborrowed in accordance with the Acquisition Agreement (as in effect on
December 8, 2013)) of any Target Indebtedness (other than the Target Notes or
any such indebtedness with respect to which the Commitments have previously been
reduced pursuant to paragraph (c) above), in each case on or prior to the
borrowing of the Loans on the Closing Date, by an amount equal to the amount of
such Target Indebtedness so prepaid or reduced.

(e) Any termination or reduction of the Commitments pursuant to this Section
2.11 shall be permanent.  Each reduction of the Commitments pursuant to this
Section 2.11 shall be made to the Commitments of the Lenders on a pro rata basis
(provided, that such reduction of the Commitments of Lenders which are
Affiliates of each other may be allocated between such affiliated Lenders as
they and the Administrative Agent may otherwise determine).  Each prepayment
pursuant to this Section 2.11 shall be applied to the Loans of the Lenders on a
pro rata basis.

SECTION 2.12. Fees.    Subject to Section 2.22,  the Borrower agrees to pay to
the Administrative Agent, for the account of each Lender a commitment fee
(collectively, the “Commitment Fees”), which shall accrue at the Applicable Rate
on the daily average undrawn Commitment of such Lender and such Commitment Fee
shall accrue during the period from and including the date hereof to but
excluding the date on which such Commitment terminates.   Accrued Commitment
Fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which all of the Commitments terminate,
commencing on the first such date to occur after the date hereof.   All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, duration fees in amounts equal to the percentage, as determined in
accordance with the grid below, of the principal amount of the Loan of such
Lender outstanding at the close of business, New York City time, on each date
set forth in the grid below.  Such duration fees shall be payable on the dates
set forth in the grid below.

Duration Fees

90 days after the Closing Date

180 days after the Closing Date

270 days after the Closing Date

0.50%

0.75%

1.00%

 

(b) If a Regulatory Extension occurs, the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, a one-time non-refundable
extension fee in an aggregate amount equal to 0.075% of the aggregate amount of
the Commitments of such Lender outstanding on the date of the first such
Regulatory Extension (it being understood that such payment shall only be
required with respect to the first such Regulatory Extension).  All extension
fees shall be payable on the date of such first Regulatory Extension.



 

--------------------------------------------------------------------------------

 

 

(c) The Borrower agrees to pay to the Administrative Agent,  the Arranger and
the Lenders, the applicable fees payable in the amounts and at the times set
forth in the Fee Letters.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, participation fees and utilization fees, to the relevant Lenders.
 Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.   If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be made in
good faith and conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
participating in such Borrowing that the Adjusted LIBO Rate for such Interest
Period



 

--------------------------------------------------------------------------------

 

 

will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (it being understood
and agreed that the Administrative Agent shall give such notice to the Borrower
and Lenders promptly after determining such circumstances no longer exist), (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and such Borrowing shall be converted to or continued on the last
day of the Interest Period applicable thereto as an ABR Borrowing and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participations in, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes (other than Excluded Taxes described in clause (b) or (f) of
the definition of Excluded Taxes that are not (x) income, franchise, taxable
margin or other Taxes imposed on, with respect to (or measured by) net income
(however denominated) or net profits or (y) branch profits or similar Taxes)) on
its loans, loan principal, letters of credit, commitments, or other obligations
or its deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, such additional amount or
amounts as will compensate such Lender, for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s  holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount



 

--------------------------------------------------------------------------------

 

 

or amounts as will compensate such Lender or such Lender’s  holding company, as
the case may be, for any such reduction actually suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 60-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments.   In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked hereunder and
is revoked in accordance herewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period, applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each affected Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth in reasonable
detail the manner in which such amount or amounts shall have been determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
applicable Loan Party shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions



 

--------------------------------------------------------------------------------

 

 

(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or affected Lender, as applicable, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable Loan Party shall make such deductions and (iii) the applicable
Loan Party shall pay or remit the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Loan Parties shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
on or with respect to any payment by or on account of any obligation of the Loan
Parties under any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) and any penalties, interest and reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, the applicable Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement shall deliver to the
Borrower and the Administrative Agent, at the time such Person becomes a party
to this Agreement and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without
withholdings or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii) (D) below) shall not be
required if in the Lender’s reasonable good faith judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and executed originals (in



 

--------------------------------------------------------------------------------

 

 

such number of copies as shall be requested by the Borrower or the
Administrative Agent) of IRS Form W-9 (or successor form) certifying that such
Lender is exempt from U.S. Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent ) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, properly completed and executed originals of IRS
Form W-8BEN (or successor forms) establishing an exemption from, or reduction
or, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement, properly completed and executed originals of IRS Form W-8BEN (or
successor forms) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits,” “other income” or other
applicable article of such tax treaty;

(ii) properly completed and executed originals of IRS Form W-8ECI (or successor
forms);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), properly completed and executed originals of IRS Form
W-8IMY (or successor forms), accompanied by a Form W-8ECI (or successor forms),
W-8BEN (or successor forms), U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a



 

--------------------------------------------------------------------------------

 

 

U.S. Tax Compliance Certificate on behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such foreign Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or other
amounts as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or other amounts giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or Lender, agrees to repay
the amount paid over to such Loan Party pursuant to this clause 2.17(f) (plus
any interest imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or Lender is required to repay such refund to such Governmental Authority.  This
Section shall not be construed to require the Administrative



 

--------------------------------------------------------------------------------

 

 

Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Loan Party.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.15,
 2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at such account as the Administrative
Agent shall from time to time specify in a notice delivered to the Borrower,
except that payments pursuant to Sections 2.15,  2.16,  2.17 and 10.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars, except as
otherwise expressly provided.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due hereunder by the Borrower, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans;  provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the



 

--------------------------------------------------------------------------------

 

 

account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, (iii) any
Lender is a Defaulting Lender or (iv) any Lender is a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments and (iv) in the case of any replacement of a
Non-Consenting Lender such replacement shall be sufficient (together with all
other consenting Lenders and other Non-Consenting Lenders being so replaced) to
cause the adoption of the applicable modification, waiver or amendment of the
Loan Documents.   A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.



 

--------------------------------------------------------------------------------

 

 

(c) In the event that (i) the Borrower or the Administrative Agent have
requested the Lenders to consent to a waiver of any provisions of the Loan
Documents or to agree to any amendment or other modification thereto, (ii) the
waiver, amendment or modification in question requires the agreement of all
affected Lenders or all the Lenders and (iii) the Required Lenders have agreed
to such waiver, amendment or modification, then any Lender who does not agree to
such waiver, amendment or modification shall be deemed a “Non-Consenting
Lender”.

SECTION 2.20. [Reserved].

SECTION 2.21. [Reserved].

SECTION 2.22. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Commitment Fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification increasing or extending the Commitment of any such Defaulting
Lender, extending the maturity of the Loans of such Defaulting Lender, reducing
the rate of interest on any Loan of a Defaulting Lender, forgiving all or any
portion of the principal amount of any Loan of such Defaulting Lender; and

(c) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;  third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth,  so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance



 

--------------------------------------------------------------------------------

 

 

with the Commitments hereunder.  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.22(c) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that (i) on the date hereof
(only as set forth in Sections 3.01,  3.02 and 3.03 below) and (ii) on the
Closing Date (it being understood that the accuracy of the following
representations and warranties, other than the Specified Representations, is not
a condition to the funding of the Loans on the Closing Date):

SECTION 3.01. Organization Powers.    The Borrower and each Guarantor (a) is
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization or formation and (b) has all requisite
power and authority to carry on its business as now conducted, and is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required and where the failure so to qualify (either
individually or together with all other failures so to qualify) would have a
Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability.    (a)  The Transactions are within
the Borrower’s and each Guarantor’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action and
(b) this Agreement has been duly executed and delivered by the Borrower and
Guarantor and constitutes a legal, valid and binding obligation of the Borrower
and Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’  rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts.    The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation or (ii) the charter, by-laws or other
organizational documents of the Borrower or any of the Subsidiaries or (iii) any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture or other agreement or instrument binding upon the Borrower
or any Subsidiary or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any Subsidiary, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any Subsidiary, other than, in the case of clauses (b)(i), (b)(iii), (c) and
(d), any such violations, conflicts, breaches or liens that individually or in
the aggregate would not have a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and the related statements of consolidated results of operations,
shareholders’  equity and cash flows as of and for the fiscal year ended June
29, 2013, reported on by Ernst & Young LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.



 

--------------------------------------------------------------------------------

 

 

(b) Since June 29, 2013, there has been no Borrower Material Adverse Change,
other than matters disclosed (x) in the most recent 10-K or in any 10-Q or
current report on Form 8-K, in each case filed by the Borrower prior to December
8, 2013 or (y) in the Parent Disclosure Letter (as defined in the Acquisition
Agreement) as of December 8, 2013.

SECTION 3.05. Properties.

(a) Each of the Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property necessary to the
operation of the business of the Borrower and its Subsidiaries taken as a whole,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Each of the Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to the operation of the business of the Borrower and its Subsidiaries
taken as a whole, and the use thereof by the Borrower and each such Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, would not have a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except as disclosed in either the most recent 10-K or the most recent 10-Q,
in each case filed by the Borrower prior to December 8, 2013, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that question the validity or
legality of this Agreement or the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Subsidiaries.  Set forth on Schedule 3.07 is a complete and
accurate list (as of the date hereof) of all Subsidiaries showing (as to each
such Subsidiary) the correct name thereof and the jurisdiction of its
organization or formation.  All the outstanding Equity Interests of each
Subsidiary have been validly issued, are fully paid and nonassessable and, to
the extent owned directly or indirectly by the Borrower, are so owned free and
clear of all Liens other than Liens permitted by Section 6.01.

SECTION 3.08. Compliance with Laws and Agreements.  Each of the Borrower and
each Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.



 

--------------------------------------------------------------------------------

 

 

SECTION 3.09. Investment Company Status.    Neither (a) the Borrower nor (b) any
Subsidiary, is an “investment company”  as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10. Taxes.  Each of the Borrower and each Subsidiary has timely filed
or caused to be filed all federal and material state, local and foreign Tax
returns required to have been filed and has paid or caused to be paid all Taxes
shown to be payable on such returns or on any assessments received from any
taxing authority by any of them, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves (to the
extent required by GAAP) and (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that, if required to be paid by the Borrower, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.12. Accuracy of Information.  All written Information (other than
financial projections, estimates and information of a general economic or
industry nature) provided by the Borrower or by its representatives on its
behalf to the Administrative Agent or the Lenders in connection with the
transactions contemplated hereunder is, when considered together with the
Borrower’s Annual Report on Form 10-K for the fiscal year ended June 29, 2013
and the Borrower’s subsequent Quarterly Reports on Form 10-Q as filed with the
SEC and subsequent Annual Reports on form 10-K filed with the SEC prior to the
time such written Information is furnished and the Registration Statement filed
by US Foods, Inc. on Form S-1, dated as of June 6, 2013, together with all
amendments thereto filed with the SEC, and US Foods, Inc.’s subsequent Quarterly
Reports on Form 10-Q as filed with the SEC and Annual Reports on Form 10-K, as
filed with the SEC prior to the time such written information is furnished (all
such documents, the “Public Reports”), and when taken as a whole and in light of
the circumstances when furnished, complete and correct in all material respects
at the time furnished and does not at the time furnished contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading, in each case when considered
together with the Public Reports and when taken as a whole in light of the
circumstances under which such statements were made; provided, that such
representation with respect to the Target is made to the best of the Borrower’s
knowledge. The financial projections and estimates provided to the
Administrative Agent or the Lenders by the Borrower or by its representatives on
its behalf in connection with the transactions contemplated hereunder have been
prepared in good faith based upon assumptions that are believed by the preparer
thereof to be reasonable at the time such financial projections are so
furnished, it being understood and agreed that financial projections are by
their nature inherently uncertain and are not a guarantee of financial
performance and actual results may differ from financial projections and such
differences may be material.

SECTION 3.13. OFAC, U.S. Patriot Act, FCPA.  The Borrower and each Subsidiary is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the U.S. Patriot Act. No part of the proceeds of the Loans will be used,
directly or indirectly, for any



 

--------------------------------------------------------------------------------

 

 

payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date.    The Lenders’ Commitments shall not become
effective unless the following conditions are satisfied (or waived in accordance
with Section 10.02) on or prior to the Commitment Termination Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or email transmission of a signed signature
page of this Agreement) that such party has signed and delivered a counterpart
of this Agreement.

(b) The Administrative Agent shall have received each of the following:

(i) copies of the articles of incorporation or certificate of formation, as
applicable, of the Borrower, together with all amendments thereto, and a
certificate of good standing for the Borrower, each certified by the appropriate
governmental officer in the applicable jurisdiction of incorporation or
formation, as applicable and a certification by the Secretary or Assistant
Secretary of such entity that there have been no changes to such articles of
incorporation or certificate of formation, as applicable;

(ii) copies of the bylaws or operating agreement, as applicable, of the
Borrower, in each case certified by the Secretary or Assistant Secretary of such
entity;

(iii) copies of the resolutions of the Board of Directors or sole members, as
applicable, of the Borrower and of resolutions or actions of any other body
authorizing the Transactions and the execution of the Loan Documents to which
such entity is a party, certified by the Secretary or Assistant Secretary of the
applicable entity; and

(iv) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of any officers or employees of the Borrower authorized to sign the Loan
Documents to which such entity is a party and to request Loans hereunder (upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed in writing by the Borrower of any change thereto).

(c) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts (including reimbursement or payment of all reasonable
out-of-pocket expenses) due and payable pursuant hereto on or prior to the
Effective Date, to the extent invoiced not less than two Business Days before
the Effective Date.





 

--------------------------------------------------------------------------------

 

 

The Administrative Agent hereby notifies the Borrower and the Lenders of the
occurrence of the Effective Date as of the date hereof, which notice is and
shall be conclusive and binding.

SECTION 4.02. Closing Date.  The obligation of each Lender to make a Loan
hereunder is subject to the satisfaction of the following conditions:

(a) The Effective Date shall have occurred.

(b) The Acquisition shall have been (or, substantially contemporaneously with
the borrowing of the Loans, shall be) consummated pursuant to the Acquisition
Agreement without giving effect to any modifications, consents, amendments or
waivers thereto that in each case are materially adverse to the Lenders and the
Arranger, unless the Arranger shall have provided its written consent thereto.

(c) The Target Indebtedness (other than the Target Notes) shall have been (or,
substantially contemporaneously with the borrowing of the Loans, shall be)
repaid, defeased, constructively defeased, discharged or redeemed and any
commitments thereunder shall be terminated; provided,  however, that the
foregoing condition shall not apply to any such Target Indebtedness with respect
to which the required holders have consented to the Acquisition and waived such
repayment requirement.

(d) Except as disclosed in and reasonably apparent from the Company SEC
Documents filed prior to the date hereof (excluding any disclosures set forth in
any such Company SEC Document in any risk factor section, any forward-looking
disclosure in any section relating to forward-looking statements or any other
statements that are non-specific, predictive or primarily cautionary in nature
other than historical facts included therein) or in the Company Disclosure
Letter (Section 3.14 of which qualifies this Section 4.02(d) and the other
Sections of which qualify this Section 4.02(d) where such Sections’ relevance as
an exception to (or disclosure for purposes of) this Section 4.02(d) is
reasonably apparent on its face), since the Balance Sheet Date, there shall not
have been any change, event, fact, effect or occurrence (or with respect to any
change, event, fact, effect or occurrence existing prior to the Balance Sheet
Date, any worsening thereof) that has had, or would reasonably be expected to
have, either individually or in the aggregate, a Target Material Adverse
Effect.  Each capitalized term used in this Section 4.02(d) but not otherwise
defined in this Agreement shall have the meaning ascribed to such term in the
Acquisition Agreement (as in effect on December 8, 2013).

(e) The Arranger shall have received (i) for the Borrower (x) audited
consolidated financial statements for the three most recent fiscal years ended
at least 60 days prior to the Closing Date; and (y) unaudited consolidated
financial statements for any interim fiscal quarter or quarters ended after the
date of its most recently delivered audited financial statements and more than
45 days prior to the Closing Date, in each case meeting the requirements of
Regulations S‑X and S-K under the Securities Act that would be necessary by a
registration statement on Form S-1 to be declared effective and (ii)(x) audited
consolidated balance sheets and related audited statements of comprehensive
income (loss), stockholders’ equity and cash flows of the Target for each of the
three most recently ended fiscal years that have ended at least 90 days prior to
the Closing Date; and (ii) unaudited consolidated balance sheets and related
unaudited statements of comprehensive income (loss) and cash flows of the Target
for each interim fiscal quarter that has ended after the date of its most
recently delivered audited financial statements and at least 45 days prior to
the Closing Date, in each case meeting the requirements of Regulation S-X under
the Securities Act as would be applicable to an Annual Report on Form 10-K or a
Quarterly Report on Form 10-Q, as applicable.  The Arranger hereby acknowledges
that it has received the financial statements in the foregoing clause (i)(x) for
the fiscal years ended June 29, 2013, June 30, 2012 and July 2, 2011, in the
foregoing clause (i)(y) for the fiscal quarter ended September 28, 2013 and



 

--------------------------------------------------------------------------------

 

 

that the Borrower’s or the Target’s filing of any required audited financial
statements on Form 10-K or required unaudited financial statements on Form 10-Q,
in each case, will satisfy the requirements under clauses (i) or (ii) as
applicable, of this Section 4.02(e).

(f) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts (including reimbursement or payment of all reasonable
out-of-pocket expenses) due and payable pursuant hereto on or prior to the
Closing Date, to the extent invoiced not less than two Business Days before the
Closing Date.

(g) The Administrative Agent shall have received legal opinions from counsel
acceptable to the Administrative Agent in form and substance customary for
transactions of the type contemplated by this Agreement and reasonably
satisfactory to the Administrative Agent (it being understood that the General
Counsel of the Borrower shall be acceptable counsel with respect to legal
opinions relating to certain corporate matters with respect to the Guarantors,
which opinions shall be provided together with each of the applicable items
described in Section 4.01(b) with respect to each Guarantor).

(h) The Administrative Agent shall have received (i) a certificate, dated as of
the Closing Date, from the Secretary or Assistant Secretary of the Borrower that
there has been no change to the matters previously certified pursuant to Section
4.01(b) (or otherwise providing updates to such certifications) and that each of
the conditions set forth in Sections 4.02(b),  (c) and (j) has been satisfied
and (ii) a Borrowing Request in accordance with Section 2.03.

(i) The Administrative Agent shall have received at least 5 days prior to the
Closing Date all documentation and other information relating to the Borrower
and the Guarantors required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act reasonably requested in writing by the Administrative Agent
at least 10 days prior to the Closing Date.

(j) At the time of and upon giving effect to the borrowing of the Loans, (i) the
Acquisition Representations and the Specified Representations shall be true and
correct in (except to the extent already qualified by materiality or material
adverse effect) all material respects and (ii) there shall not exist any Default
or Event of Default which is continuing under Sections 7.01(a),  (b),  (d),
 (f),  (g),  (h),  (i) or (j) hereof.  Notwithstanding anything in this
Agreement, the Commitment Letter, the Fee Letters or the other Loan Documents to
the contrary, (A) the only representations relating to the Acquired Business the
accuracy of which will be a condition to the availability of Loans on the
Closing Date will be the Acquisition Representations and (B) the only other
representations the accuracy of which will be a condition to the availability of
the Loans on the Closing Date will be the Specified Representations (it being
understood that nothing in the preceding clause (A) or (B) will be construed to
limit the applicability of the individual conditions set forth in this Section
4.02, other than Section 4.02(b) or to the extent set forth in such conditions).

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:



 

--------------------------------------------------------------------------------

 

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information.    The
Borrower will furnish to the Administrative Agent:

(a) within 30 days after the date in each fiscal year on which the Borrower is
required to file its Annual Report on Form 10-K with the Securities and Exchange
Commission (after giving effect to any extensions obtained by the Borrower), (i)
such Annual Report on Form 10-K of the Borrower, and (ii) its audited
consolidated balance sheet and the related consolidated statements of results of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited on by Ernst & Young LLP or other independent
public accountants of recognized national standing selected by the Borrower
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) (other than any such
qualification or exception that is expressly solely with respect to, or
expressly solely resulting from, the upcoming Maturity Date with respect to the
Loans); provided,  however, that (x) the Borrower shall be deemed to have
furnished said Annual Report on Form 10-K for purposes of clause (i) if it shall
have timely made the same available on “EDGAR”, its website on the Internet (as
of the Effective Date located at www.sysco.com) and/or another relevant website
accessible by the Lenders without charge and (y) if said Annual Report on Form
10-K contains such consolidated balance sheet and such consolidated statements
of results of operations, shareholders’ equity and cash flows, and the report of
such independent public accountants (without qualification or exception, and to
the effect, as specified above), the Borrower shall not be required to comply
with clause (ii);

(b) within 30 days after each date in each fiscal year on which the Borrower is
required to file a Quarterly Report on Form 10-Q with the Securities and
Exchange Commission (after giving effect to any extensions obtained by the
Borrower), (i) such Quarterly Report on Form 10-Q of the Borrower, and (ii) its
consolidated balance sheet and related consolidated statements of results of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting in all material
respects the financial condition and results of operations of the Borrower and
the Subsidiaries on a Consolidated basis, subject to normal year-end audit
adjustments and the absence of footnotes; provided,  however, that (x) the
Borrower shall be deemed to have furnished said Quarterly Report on Form 10-Q
for purposes of clause (i) if it shall have timely made the same available on
“EDGAR”, its website on the Internet (as of the Effective Date located at
www.sysco.com) and/or another relevant website accessible by the Lenders without
charge, and (y) if said Quarterly Report on Form 10-Q contains such consolidated
balance sheet and consolidated statements of results of operations and cash
flows, the Borrower shall not be required to comply with clause (ii);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.03 and (iii)
stating whether any change in GAAP or in the application thereof that is known
to such Financial Officer has occurred since the date of the audited financial
statements referred to in Section 3.04 that affects in any material respect the
calculations required for determining compliance with Section 6.03 (as compared
to determining compliance without giving effect to



 

--------------------------------------------------------------------------------

 

 

such change) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after filing thereof, notice to the Administrative Agent of the
filing of all periodic and other reports, proxy statements and other materials
required to be filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be,
except that the Borrower shall not be required to provide notice of any such
filing that is not material to the interests of the Lenders (and in furtherance
of the foregoing, the Borrower will give to the Administrative Agent prompt
written notice of any change at any time or from time to time of the location of
the Borrower’s website on the Internet); provided,  however, the Borrower shall
be deemed to have furnished such notice upon such filings becoming publicly
available (whether on “EDGAR” or the Borrower’s website on the Internet);

(e) promptly after S&P or Moody’s shall have announced a downgrade in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating downgrade;

(f) promptly following the request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, the Transactions, the Acquisition, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided,  however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”

SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following:



 

--------------------------------------------------------------------------------

 

 

(a) the occurrence of any continuing Default within ten (10) Business Days of
actual knowledge thereof by a Financial Officer;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each Guarantor to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that (a) the foregoing shall not prohibit any merger,
amalgamation or consolidation permitted under Section 6.04 and (b) the Borrower
shall not be required to preserve the corporate existence of any Guarantor or
any right or franchise if the Borrower determines that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower or such
Subsidiary.

SECTION 5.04. Payment of Obligations.  The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that if not paid,
would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each Subsidiary to, (a) keep and maintain all property of the Borrower and
its Subsidiaries taken as a whole in good working order and condition, ordinary
wear and tear excepted except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies or funds, or through
appropriate self-insurance, as applicable, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all material dealings and transactions in
relation to its business and activities.  During the continuation of a Default
or Event of Default and subject to Section 10.12, the Borrower will permit any
representatives designated by the Administrative Agent to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.



 

--------------------------------------------------------------------------------

 

 

SECTION 5.07. Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds.  The proceeds of the Loans will be used (i) to
fund, in part, the Acquisition, (ii) subject to Section 2.11, to refinance on
the Closing Date the Target Indebtedness in connection with the Acquisition and
(iii) to pay fees and expenses related to the Transactions and the
Acquisition.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Guarantors.

(a) Subject to clauses (b) and (c) below, the Borrower at all times shall cause
all of the Domestic Wholly-Owned Subsidiaries that are guarantors of either or
both of (i) the Senior Notes and (ii) the obligations under the Existing Credit
Agreement, to be Guarantors.

(b) Within thirty (30) days after any Domestic Wholly-Owned Subsidiary becomes a
guarantor of the Senior Notes or the Existing Credit Agreement, the Borrower
shall cause such Domestic Wholly-Owned Subsidiary to execute and deliver a
Joinder to the Administrative Agent.

(c) If at any time (i) a Guarantor (other than the Target) ceases to be a
guarantor of the Senior Notes and ceases to be a guarantor of the Existing
Credit Agreement, (ii) a Guarantor is dissolved, sold, merged, amalgamated or
otherwise disposed of in a manner permitted by this Agreement or (iii) the
outstanding principal amount of the Senior Notes is equal to or less than
$150,000,000, (A) such Guarantor (or in the case of clause (iii), all Guarantors
other than the Target) shall be automatically released from its obligations
hereunder, without any need for any formal action by the Administrative Agent or
Lender, and (B) the Borrower shall provide notice of any such event to the
Administrative Agent.  Upon the written request of the Borrower, the
Administrative Agent shall execute any documents reasonably requested by the
Borrower in order to acknowledge the release of any such Guarantor from its
obligations as a Guarantor.

(d) In the event that the Borrower provides a guarantee of the Target Notes, the
Borrower shall, within thirty (30) days thereof, cause the Target to be a
Guarantor by causing the Target to execute and deliver a Joinder to the
Administrative Agent (to the extent not prohibited by applicable law or
contract; provided that if so prohibited and such prohibition is subsequently
removed, such Joinder shall be executed and delivered by the Target at such
time).  If at any time (x) the Borrower ceases to be a guarantor of the Target
Notes and (y) the Target is released from its guarantees (if any) of other
Indebtedness of the Borrower,  (i) the Target shall be automatically released
from its obligations hereunder, without any need for any formal action by the
Administrative Agent or any Lender, and (ii) the Borrower shall provide notice
of any such event to the Administrative Agent.  Upon the written request of the
Borrower, the Administrative Agent shall execute any documents reasonably
requested by the Borrower in order to acknowledge the release of the Target from
its obligations as a Guarantor.

SECTION 5.10. Pro Forma Financial Statements and Other Customary Marketing
Materials.  To the extent not already prepared prior to the Closing Date, the
Borrower shall, following the Closing Date use commercially reasonable efforts
to prepare as promptly as reasonably practicable and advisable



 

--------------------------------------------------------------------------------

 

 

(given the circumstances, including then-existing market conditions): (i)
customary pro forma financial statements for the Borrower (giving effect to the
Acquisition) meeting the requirements of Regulation S-X and S-K under the
Securities Act that would be necessary for a registration statement on Form S-1
relating to securities issued by the Borrower to be declared effective and (ii)
a preliminary prospectus or preliminary offering memorandum or preliminary
private placement memorandum suitable for use in a customary “road show” for the
Notes and in a form that would enable the independent registered public
accountants of the Borrower and the Target to render a customary “comfort
letter” (including customary “negative assurances”).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) any Lien existing on the Effective Date that secures any obligation not in
excess of $50,000,000 individually;

(b) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(c) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, landlord’s and other similar Liens arising in the
ordinary course of business securing obligations which are not overdue by more
than 30 days or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(d) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation or to secure public or statutory obligations of the
Borrower or any Subsidiary;

(e) Liens upon, and defects of title to, real or personal property, including
any attachment of such real or personal property or other legal process prior to
adjudication of a dispute upon the merits and adverse judgment on appeal;
provided (i) the validity thereof is being contested in good faith by proper
proceedings, and adequate reserves have been established with respect thereto
and (ii) levy and execution thereon has been stayed;

(f) Liens on real or personal property existing thereon at the time of
acquisition thereof (including acquisition by merger or consolidation) and not
incurred in contemplation thereof; provided,  however, no such Lien shall extend
to or cover any property other than the property being acquired;

(g) purchase money Liens on property hereafter acquired or constructed which are
created prior to, at the time of, or within 180 days after such acquisition (or,
in the case



 

--------------------------------------------------------------------------------

 

 

of property being constructed, the completion of such construction and
commencement of full operation of such property, whichever is later) to secure
Indebtedness incurred solely for the purpose of financing the acquisition or
construction of all or any part of the property being acquired or constructed;
provided,  however, that in each case the Indebtedness secured by such Lien
shall not exceed the lesser of the purchase or construction price of such
property or the fair market value of such property and no such Lien shall extend
to or cover any property other than the property being acquired or constructed;

(h) Liens on property of the Borrower or a Subsidiary in favor of the United
States of America or any political subdivision thereof or in favor of any other
country or political subdivision thereof to secure certain payments pursuant to
any contract or statute or to secure any Indebtedness incurred or guaranteed for
the purpose of financing all or any part of the purchase price (or, in the case
of real property, the cost of construction) of the assets subject to such Liens,
including, but not limited to, Liens incurred in connection with pollution
control, industrial revenue or similar bond financing;

(i) Liens existing on the property of a business entity at the time such entity
becomes a Subsidiary, or at the time substantially all of the assets of such
entity are acquired or leased by the Borrower or a Subsidiary and not incurred
in contemplation thereof; provided, however, no such Lien shall extend to or
cover any property other than the property subject thereto immediately prior to
such entity becoming a Subsidiary or the assets of the owner of such property
being so acquired or leased;

(j) Liens on the property of a Subsidiary to secure Indebtedness owing to the
Borrower or to one or more Wholly Owned Subsidiaries;

(k) pledges, deposits, performance bonds or similar Liens arising in the
ordinary course of business in connection with bids, tenders, contracts and
leases to which the Borrower or any Subsidiary is a party;

(l) Liens consisting of zoning restrictions, rights-of-way, servitudes,
easements, servicing agreements, development agreements, site plan agreements or
other restrictions on the use of real property, none of which materially impairs
the operation by the Borrower and the Subsidiaries taken as a whole of their
respective businesses and none of which is violated by existing or proposed
structures or land use;

(m) Liens securing appeal bonds and other similar Liens, arising in connection
with court proceedings (including, without limitation, surety bonds, security
for costs of litigation where required by law and letters of credit) or any
other instruments serving a similar purpose;

(n) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(o) Liens given to a public utility or any municipality or governmental or other
public authority when required by such utility or other authority in connection
with the operation of the business or the ownership of the assets of the
Borrower or any Subsidiary; provided that such Liens do not reduce the value of
the assets or interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(p) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit, to terminate



 

--------------------------------------------------------------------------------

 

 

any such lease, license, franchise, grant or permit, or to require annual or
other payments as a condition to the continuance thereof;

(q) extensions, renewals or replacements in whole or in part of the Liens
described in clauses (a), (d), (f), (g), (h), (i), (k), (m), (n), (o) and (p) of
this Section 6.01 for the same or a lesser amount of Indebtedness; provided that
no such Lien shall extend to or cover any property other than the property
theretofore subject to the Lien being extended, renewed or replaced; and

(r) Liens not permitted by any of the foregoing clauses (a) - (q), inclusive,
that secure obligations which do not in the aggregate at any time exceed 20% of
consolidated Net Worth of the Borrower and its Subsidiaries.

SECTION 6.02. Sale and Leaseback Transactions.  The Borrower will not effect, or
permit any Subsidiary to effect, a Sale and Leaseback Transaction, unless
immediately prior thereto, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing.

SECTION 6.03. Ratio of Indebtedness to Capitalization.    The Borrower will not
at any time permit the ratio of Consolidated Indebtedness to Capitalization to
exceed 0.7 to 1.0.

SECTION 6.04. Consolidation, Merger or Acquisition.    The Borrower will not,
and will not permit any Subsidiary to (a) enter into a consolidation with any
other Person or merge with or into any other Person or amalgamate with any other
Person or (b) acquire all or substantially all of the assets of or all or
substantially all of the Equity Interest in any other Person (any such
transaction being herein called an “Acquisition Transaction”), except that:

(i) the Borrower may permit a Subsidiary to merge into or amalgamate with the
Borrower or may effect an Acquisition Transaction of a Subsidiary, and a
Subsidiary may consolidate or merge with or into or effect an Acquisition
Transaction of another Subsidiary;

(ii) the Borrower or any Subsidiary may merge with or amalgamate with, or effect
an Acquisition Transaction of, any Person (other than the Borrower or a
Subsidiary) if

(A) in the case of any merger or amalgamation involving the Borrower, the
Borrower is the continuing Person and, in the case of any merger or amalgamation
involving a Subsidiary, the continuing Person (immediately after giving effect
to such merger or Acquisition Transaction) is a Subsidiary; and

(B) immediately after the consummation of the merger or Acquisition Transaction,
and after giving effect thereto, no Default or Event of Default would exist; and

(iii) the Acquisition may be consummated.

SECTION 6.05. Dispositions.    The Borrower will not sell, lease, transfer or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and the Subsidiaries, taken as a
whole, to any Person.



 

--------------------------------------------------------------------------------

 

 

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default.  If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any Guarantor
shall fail to pay its obligations hereunder, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in Sections 5.02,  5.03 (with respect to
the Borrower’s existence), 5.08 or in Article VI;

(e) Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of Section 7.01), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (giving effect
to any period of grace provided with respect thereto);

(g) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or requiring the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such



 

--------------------------------------------------------------------------------

 

 

case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (exclusive of any amount covered by insurance) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed (for this purpose, a judgment shall be
effectively stayed during a period when it is not yet due and payable), or any
action shall be legally taken by a judgment creditor to levy upon any assets of
the Borrower or any Subsidiary to enforce any such judgment; or

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would result in a Material Adverse Effect;

then, (A) (i) solely in the case of the occurrence of an event under clause (b)
of this Section 7.01 at any time prior to the borrowing of the Loans on the
Closing Date, and at any time thereafter during the continuance of such event,
the Administrative Agent, at the request of the Required Lenders, shall, by
notice to the Borrower, terminate the Commitments, and thereupon the Commitments
shall terminate immediately (it being understood that, without limiting clause
(B) below, in no other case shall the Administrative Agent or Required Lenders
be permitted in accordance with this Section 7.01 to terminate the Commitments
on or prior to the borrowing of the Loans to the Closing Date) and (ii) in every
such event (other than an event with respect to the Borrower described in clause
(h) or (i) of this Section 7.01), and at any time thereafter during the
continuance of such event, following the borrowing of the Loans on the Closing
Date, the Administrative Agent, at the request of the Required Lenders, shall,
by notice to the Borrower, declare the Loans then outstanding, to be due and
payable in whole (or in part, in which case any principal or other amount not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower (it being understood that neither the Lenders nor the
Administrative Agent shall have any rights or remedies under this clause (ii)
prior to the borrowing of the Loans on the Closing Date); and (B) in the case of
any event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and



 

--------------------------------------------------------------------------------

 

 

payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

ARTICLE VIII

GUARANTEE

SECTION 8.01. Guarantee.

(a) In order to induce the Lenders to extend credit to the Borrower hereunder,
each Guarantor hereby, jointly and severally, irrevocably and unconditionally,
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of the Borrower (the “Guaranteed Obligations”).
 Each Guarantor further agrees that the due and punctual payment of such
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any such
Guaranteed Obligation.

(b) Except as otherwise provided herein, each Guarantor waives presentment to,
demand of payment from and protest to the Borrower of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee hereunder and
notice of protest for nonpayment.  The Guarantors’ guarantee of the Guaranteed
Obligations hereunder shall not be affected by (a) the failure of the
Administrative Agent or Lender to assert any claim or demand or to enforce any
right or remedy against Borrower under the provisions of this Agreement; (b) any
extension or renewal of any of the Guaranteed Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement or any other agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Guaranteed
Obligations; or (e) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of any Guarantor to subrogation.

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent or any Lender in favor of the Borrower or any other
Person.

(d) The guarantee of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise.

(e) Each Guarantor further agrees that its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of the Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against any Guarantor by



 

--------------------------------------------------------------------------------

 

 

virtue hereof, upon the failure of the Borrower to pay any Guaranteed Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Guarantors, jointly and severally,
hereby promise to and will, upon receipt of written demand by the Administrative
Agent (acting at the direction of the Required Lenders), forthwith pay, or cause
to be paid, to the Administrative Agent or Lender in cash an amount equal to the
unpaid principal amount of such Guaranteed Obligation then due, together with
accrued and unpaid interest thereon.

(g) Upon payment by a Guarantor of any sums as provided above, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the Guaranteed
Obligations owed by the Borrower to the Administrative Agent and the Lenders.

(h) Except as otherwise provided in Section 5.09, nothing shall discharge or
satisfy the liability of any Guarantor hereunder except the termination of the
Commitments, payment in full of the Loans made to the Borrower, and the payment
of all other Guaranteed Obligations then outstanding (other than contingent
indemnification obligations as to which no claim has been asserted).

(i) Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state, federal or provincial law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws and after giving effect to the value of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor.

ARTICLE IX

THE AGENTS

Each of the Lenders hereby irrevocably appoints the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to each
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein.  Without limiting the generality of the foregoing, (a) neither
Agent shall be subject to any fiduciary or other implied duties (other than an
implied duty of good faith and fair dealing arising generally under applicable
law), regardless of whether a Default has occurred and is continuing, (b)
neither Agent shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances provided in Section 10.02)
 



 

--------------------------------------------------------------------------------

 

 

and (c) except as expressly set forth herein, neither Agent shall have any duty
to disclose, and neither Agent shall be liable for the failure to disclose, any
information relating to the Borrower or any Subsidiary that is communicated to
or obtained by such bank serving as an Agent or any of its Affiliates in any
capacity.  Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  Each Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower, and such resignation shall become effective on the earliest of (i) 30
days after delivery of the notice of resignation (regardless of whether a
successor has been appointed) and (ii) the acceptance of a successor
Administrative Agent by the Borrower and the Required Lenders.  Upon delivery of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor acceptable to the Borrower.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank.  If neither the Required Lenders
nor the Administrative Agent have appointed a successor Administrative Agent
which has accepted such appointment prior to the effectiveness of the
resignation of the Administrative Agent, the Required Lenders shall be deemed to
have succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights,



 

--------------------------------------------------------------------------------

 

 

powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article IX
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.

Each Lender also acknowledges that it will, independently and without reliance
upon either Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below and Section 5.01),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1390 Enclave Parkway, Houston, Texas
77077-2027, Attention of Ajoy H. Karna, Senior Vice President – Finance and
Treasurer (email: karna.ajoy@corp.sysco.com, Fax: 281-584-1737), with copies to
Attention of General Counsel (email: libby.russel@corp.sysco.com, Fax:
281-584-2510);

(ii) if to a Guarantor, to it in care of the Borrower;

(iii) if to the Administrative Agent, to Goldman Sachs Bank USA, 200 West
Street, New York, NY 10282, Attn: Jerry Smay, email:
gs-sbdagency-borrowernotices@ny.email.gs.com, Tel: 972-368-2579, Fax:
212-357-4597; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
from the Administrative Agent to any Lender pursuant to Article II unless
otherwise agreed by the Administrative Agent and the



 

--------------------------------------------------------------------------------

 

 

applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) The Platform is provided “as is” and “as available”.  None of the Agents nor
any of their Related Parties (collectively, the “Agent Parties”) warrant the
accuracy, adequacy, or completeness of the Platform and each expressly disclaims
liability for errors or omissions in the Platform.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Agent Parties in
connection with the Platform.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (or on such other date as described in Section 10.01(b)).

SECTION 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders;  provided that,
subject to Section 2.22(b) no such agreement shall (i) increase the Commitment
of any Lender or decrease the fees payable to any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, without the written consent of each Lender
adversely affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees or other
amount payable hereunder, or reduce the amount of, waive



 

--------------------------------------------------------------------------------

 

 

or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby, (iv) change Section 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders”  or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release all or substantially all of the
Guarantors from their obligations hereunder, other than as provided in Section
5.09, without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.  Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section and any consent by any Lender pursuant
to this Section shall bind any assignee of its rights and interests
hereunder.  Further, notwithstanding anything to the contrary contained herein,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of this Agreement, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arranger or any of their respective Affiliates in
connection with the syndication and arrangement of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated); provided
that, with respect to fees, charges and disbursements of outside counsel, the
Borrower’s reimbursement obligations under this clause (i) shall be limited to
the reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent and (ii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, each Lender and their
Affiliates, and each partner, member, officer, director, agent, employee,
advisor and controlling Person of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of a single counsel for such
Indemnitees taken as a whole and in the case of a conflict of interest, one
additional counsel to each group of affected Indemnitees (to the extent
necessary with respect to such groups) (and, if necessary, one local counsel in
any other relevant jurisdiction), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the arrangement,
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the



 

--------------------------------------------------------------------------------

 

 

Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Persons or (B) result from disputes brought by such
Indemnitee solely against another Indemnitee or any of its Related Persons or
advisors (other than disputes involving claims against any Person in its
capacity as, or fulfilling its role as, Administrative Agent, Arranger,
syndication agent, documentation agent or similar role in respect of this
Agreement) not involving any act or omission by the Borrower, any Subsidiary or
any Related Person of the Borrower.  For purposes of this Section, the term
“Related Person” means, with respect to any Person: (a) any controlling Person,
controlled Affiliate or subsidiary of such Person, (b) the respective directors,
officers or employees of such Person or any of its subsidiaries, controlled
Affiliates or controlling Persons and (c) the respective agents of such Person
or any of its subsidiaries, controlled Affiliates or controlling Persons.

(c) Without limiting any provision of this Agreement, it is the express
intention of the parties hereto that each Indemnitee shall be indemnified and
held harmless against any and all losses, liabilities, claims or damages arising
out of or resulting from the ordinary sole or contributory negligence of such
Indemnitee.  Without prejudice to the survival of any other obligations of
Borrower hereunder, the obligations of the Borrower under this Section 10.03
shall survive the termination of this Agreement and/or the payment or assignment
of the Loans.

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(e) To the extent permitted by applicable law, neither an Indemnitee nor the
Borrower shall be liable to the Borrower or any Indemnitee in connection with
its activities related to this Agreement or in connection with any suit, action
or proceeding (i) for any damages arising from the use by unauthorized Persons
of information or materials sent through electronic, telecommunications or other
information transmission systems that are intercepted by such persons (except to
the extent arising from the bad faith, willful misconduct or gross negligence of
such Indemnitee or the Borrower, as applicable) or (ii) for any special,
indirect, consequential or punitive damages (it being understood that, to the
extent any Indemnitee is liable to a third party for any special, indirect,
consequential or punitive damages, the Borrower’s indemnification obligations
set forth in clause (b) above shall apply, subject to the proviso contained in
such clause (b)).

(f) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor (including documentation reasonably supporting
such reimbursement or indemnification request).



 

--------------------------------------------------------------------------------

 

 

SECTION 10.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided, that no consent of the Borrower shall be required
(x) for an assignment to a Lender or an Affiliate of a Lender or a Related Fund
(any two or more Related Funds being treated as a single assignee for all
purposes hereof) or (y) if an Event of Default has occurred and is continuing
under Sections 7.01(a),  (b),  (h) or (i), for an assignment to any other
assignee, provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(v) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;



 

--------------------------------------------------------------------------------

 

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to (1) the Borrower or any Subsidiary or any
Affiliate of the Borrower, (2) any Defaulting Lender or any of its Affiliates,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
Persons described in this clause (2), or (3) a natural person.

(vi) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16,  2.17 and 10.03 with respect to actions taken or liabilities
incurred when it was a Lender and in its capacity as such).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(vii) The Administrative Agent, acting for this purpose as an agent for the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(viii) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No



 

--------------------------------------------------------------------------------

 

 

assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than
the Borrower, any Subsidiary or any Affiliate of the Borrower) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii) and (iii) of the first proviso of Section
10.02(b).  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15,  2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of Section
2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for U.S.
federal income tax purposes as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s  interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans, or
its other Obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  The Participant Register shall be available for inspection by the
Borrower and any Recipient, at any reasonable time and from time to time upon
reasonable prior notice.



 

--------------------------------------------------------------------------------

 

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16,  2.17 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness.    This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent, the Arranger and the Lenders constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
photocopy (i.e., “PDF”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.07. Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08. Right of Setoff.    If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender



 

--------------------------------------------------------------------------------

 

 

under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed, and the rights of the parties hereto
determined, in accordance with and governed by the law of the State of New
York); provided,  however, that the laws of the State of Delaware shall govern
in determining (a) the interpretation of a Target Material Adverse Effect and
whether a Target Material Adverse Effect has occurred, (b) the accuracy of any
Acquisition Representation and whether as a result of any inaccuracy thereof the
Borrower (or any of its Affiliates) have the right to terminate its obligations
(or to decline to consummate the Acquisition) as a result of the failure of such
representations in the Acquisition Agreement to be true and correct and (c)
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement (in each case regardless of the laws that might otherwise
govern under any applicable principles of conflicts of laws of the State of
Delaware).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from either
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



 

--------------------------------------------------------------------------------

 

 

SECTION 10.11. Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality.    The Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’  directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an express agreement for the benefit of the Borrower containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any Affiliate of a Lender
that is an actual or prospective counterparty to any swap or derivative
transaction relating to the Borrower and its obligations or to such Affiliate’s
advisors in connection with such transaction, (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower (and in the case of this clause (ii), the affected party
receiving such information does not have actual knowledge that such disclosure
is in breach of a confidentiality obligation owed to the Borrower or a
Subsidiary) or (i) to Moody’s and S&P and other rating agencies or to market
data collectors as determined by the Administrative Agent; provided, that such
information is supplied only on a confidential basis.  For the purposes of this
Section, “Information”  means all information received from or on behalf of the
Borrower relating to the Borrower, a Subsidiary, the Acquired Business or the
business of the Borrower, a Subsidiary or the Acquired Business, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or is furnished or
deemed furnished pursuant to Section 5.01(a)(i),  (b)(i),  (d) or (e);  provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 10.13. Interest Rate Limitation.    Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.



 

--------------------------------------------------------------------------------

 

 

SECTION 10.14. [Reserved].

SECTION 10.15. USA Patriot Act.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
Guarantor that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name and address of the
Borrower and each Guarantor and other information that will allow such Lender or
Administrative Agent, as applicable,  to identify the Borrower and each
Guarantor in accordance with the USA Patriot Act.

SECTION 10.16. Independence of Covenants.  All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

SECTION 10.17. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each financing transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof), the
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, the
Lenders and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) each of the Lenders
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person with respect to the financing transactions contemplated hereby and
(B) no Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (iii) each of the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and no
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates.

[Remainder of page intentionally left blank]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

SYSCO CORPORATION,

 

By:/s/ Ajoy H. Karna

Name:Ajoy H. Karna

Title:Treasurer

 

 

 



Signature Page to 364-Day Bridge Term Loan Agreement

--------------------------------------------------------------------------------

 

 

GUARANTORS:

LINCOLN POULTRY & EGG CO.

SYSCO ALBANY, LLC

SYSCO ATLANTA, LLC

SYSCO BALTIMORE, LLC

SYSCO BARABOO, LLC

SYSCO BOSTON, LLC

SYSCO CENTRAL ALABAMA, INC.

SYSCO CENTRAL CALIFORNIA, INC.

SYSCO CENTRAL FLORIDA, INC.

SYSCO CENTRAL ILLINOIS, INC.

SYSCO CENTRAL PENNSYLVANIA, LLC

SYSCO CHARLOTTE, LLC

SYSCO CHICAGO, INC.

SYSCO CINCINNATI, LLC

SYSCO CLEVELAND, INC.

SYSCO COLUMBIA, LLC

SYSCO CONNECTICUT, LLC

SYSCO DETROIT, LLC

SYSCO EASTERN MARYLAND, LLC

SYSCO EASTERN WISCONSIN, LLC

SYSCO GRAND RAPIDS, LLC

SYSCO GULF COAST, INC.

SYSCO HAMPTON ROADS, INC.

SYSCO INDIANAPOLIS, LLC

SYSCO INTERMOUNTAIN, INC.

SYSCO IOWA, INC.

SYSCO JACKSON, LLC

SYSCO JACKSONVILLE, INC.

SYSCO KANSAS CITY, INC.

SYSCO KNOXVILLE, LLC

SYSCO LINCOLN, INC.

SYSCO LONG ISLAND, LLC

SYSCO LOS ANGELES, INC.

SYSCO LOUISVILLE, INC.

SYSCO MEMPHIS, LLC

SYSCO METRO NEW YORK, LLC

SYSCO MINNESOTA, INC.

SYSCO MONTANA, INC.

SYSCO NASHVILLE, LLC

SYSCO NEW MEXICO, LLC

SYSCO NORTH DAKOTA, INC.

SYSCO NORTHERN NEW ENGLAND, INC.

SYSCO PHILADELPHIA, LLC

SYSCO PITTSBURGH, LLC

SYSCO PORTLAND, INC.

SYSCO RALEIGH, LLC

SYSCO SACRAMENTO, INC.

SYSCO SAN DIEGO, INC.

SYSCO SAN FRANCISCO, INC.

 

 



Signature Page to 364-Day Bridge Term Loan Agreement

--------------------------------------------------------------------------------

 

 

 

SYSCO SEATTLE, INC.

SYSCO SOUTH FLORIDA, INC.

SYSCO SOUTHEAST FLORIDA, LLC

SYSCO SPOKANE, INC.

SYSCO ST. LOUIS, LLC

SYSCO SYRACUSE, LLC

SYSCO USA I, INC.

SYSCO USA II, LLC

SYSCO VENTURA, INC.

SYSCO VIRGINIA, LLC

SYSCO WEST COAST FLORIDA, INC.

 

By:/s/ Ajoy H. Karna

Name:Ajoy H. Karna

Title:Treasurer

 

 





Signature Page to 364-Day Bridge Term Loan Agreement

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA, individually and as Administrative Agent and as a
Lender,

By:/s/ Robert Ehudin

Name:Robert Ehudin

Title:Authorized Signatory

 





Signature Page to 364-Day Bridge Term Loan Agreement

--------------------------------------------------------------------------------

 

 

JPMorgan Chase Bank, N.A., as a Lender

By:/s/ Tony Yung

Name:Tony Yung

Title:Executive Director

 

Wells Fargo Bank, N.A., as a Lender

By:/s/ Nathan R. Rantala

Name:Nathan R. Rantala

Title:Director

 

Toronto Dominion (New York), as a Lender

By:/s/ Marie Fernandes

Name:Marie Fernandes

Title:Authorized Signatory

 

HSBC Bank USA, N.A., as a Lender

By:/s/ Jay Schwartz

Name:Jay Schwartz

Title:Managing Director

 

US Bank, N.A., as a Lender

By:/s/ Jonathan F. Lindvall

Name:Jonathan F. Lindvall

Title:Vice President

 

The Northern Trust Company, as a Lender

By:/s/ Keith L. Burson

Name:Keith L. Burson

Title:Vice President

 

PNC Bank, N.A., as a Lender

By:/s/ John Berry

Name:John Berry

Title:Vice President

 

Santander Bank, N.A., as a Lender

By:/s/ Scott Wollard

Name:Scott Wollard

Title:Managing Director

 

Zions First National Bank, as a Lender

By:/s/ Thomas C. Etzel

Name:Thomas C. Etzel

Title:Senior Vice President

 

Branch Banking and Trust Company, as a Lender

By:/s/ Matt McCain

Name:Matt McCain

Title:Senior Vice President

 

 





Signature Page to 364-Day Bridge Term Loan Agreement

--------------------------------------------------------------------------------

 

 

The Bank of New York Mellon, as a Lender

By:/s/ Robert Besser

Name:Robert Besser

Title:Managing Director

 

Comerica Bank, as a Lender

By:/s/ L.J. Perenyi

Name:L.J. Perenvi

Title:Vice President

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as a Lender

 

By:/s/ Eric Hurshman

Name:Eric Hurshman

Title:Managing Director

 

By:/s/ Nader Pasdar

Name:Nader Pasdar

Title:Managing Director

Signature Page to 364-Day Bridge Term Loan Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

APPLICABLE RATE

Index Debt Rating

(S&P or Moody’s)

Applicable Rate for Commitment Fees

Applicable Rate for Loans

Closing Date through 89 days after Closing Date

90 days after Closing Date through 179 days after Closing Date

180 days after Closing Date through 269 days after Closing Date

270 days after Closing Date and thereafter

Base Rate Loans

Eurodollar Loans

Base Rate Loans

Eurodollar Loans

Base Rate Loans

Eurodollar Loans

Base Rate Loans

Eurodollar Loans

Rating Category 1: ≥ A+ /A1

6 bps

0 bps

75 bps

0 bps

100 bps

25 bps

125 bps

50 bps

150 bps

Rating Category 2: A / A2

8 bps

0 bps

87.5 bps

12.5 bps

112.5 bps

37.5 bps

137.5 bps

62.5 bps

162.5 bps

Rating Category 3: A- / A3

10 bps

0 bps

100 bps

25 bps

125 bps

50 bps

150 bps

75 bps

175 bps

Rating Category 4: BBB+ / Baa1

12.5 bps

12.5 bps

112.5 bps

37.5 bps

137.5 bps

62.5 bps

162.5 bps

87.5 bps

187.5 bps

Rating Category 5: ≤ BBB / Baa2

17.5 bps

37.5 bps

137.5 bps

62.5 bps

162.5 bps

87.5 bps

187.5 bps

112.5 bps

212.5 bps

 

For purposes of the foregoing, (i) if only one of Moody’s or S&P shall have in
effect a rating for the Index Debt, then that single rating shall be
determinative; (ii) if the ratings established by Moody’s and S&P for the Index
Debt shall fall within different Rating Categories, the Applicable Rate shall be
based on the higher of the two ratings, i.e., that appearing in the numerically
lower Rating Category, unless one of the two ratings is two or more Rating
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Rating Category next below that of the higher of
the two ratings; and (iii) if the ratings established by Moody’s and S&P for the
Index Debt shall be changed (other than as a result of a change in the rating
system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency.  Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  If the rating system of Moody’s or S&P shall change,
or if both such rating agencies shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend the definition of “Applicable Rate” to reflect such changed
rating system or the unavailability of ratings from such rating



 

--------------------------------------------------------------------------------

 

 

agencies and, pending the effectiveness of any such amendment, the Applicable
Rate shall be determined by reference to the rating most recently in effect
prior to such change or cessation.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

COMMITMENTS

 

 

LENDER

COMMITMENT

Goldman Sachs Bank USA.................................................

$
1,354,600,000.02 

JPMorgan Chase Bank, N.A.............................................

$
374,297,368.42 

Wells Fargo Bank, N.A......................................................

$
374,297,368.42 

Toronto Dominion (New York) LLC...................................

$
374,297,368.42 

HSBC Bank USA, N.A....................................................

$
222,796,052.63 

US Bank, N.A.................................................................

$
222,796,052.63 

The Northern Trust Company.............................................

$
100,000,000.00 

PNC Bank, National Association.........................................

$
100,000,000.00 

Santander Bank.................................................................

$
100,000,000.00 

Zions First National Bank...................................................

$
34,471,929.82 

Branch Banking & Trust Company.........................................

$
34,471,929.82 

The Bank of New York Mellon...........................................

$
34,471,929.82 

Comerica Bank.................................................................

$
30,000,000.00 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., (“Rabobank Nederland”)

$
30,000,000.00 

TOTAL.............................................................................

$
3,386,500,000.00 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.07

Subsidiaries

Bahamas

Bahamas Food Holdings Limited

Bahamas Food Services Limited

California

Economy Foods, Inc.

FreshPoint San Francisco, Inc.

FreshPoint Southern California, Inc.

Goldberg and Solovy Foods, Inc.

Sysco Central California, Inc.

Sysco San Francisco, Inc.

Canada

Conan Foods Inc.

SFS Canada I, LP

SFS Canada II, LP

SFS GP I, Inc.

SFS GP II, Inc.

Sysco Canada, Inc.

Sysco Holdings of B.C., Inc.

Sysco Holdings of Kelowna, Inc.

Cayman Islands

Sysco George Town Limited

Sysco Grand Cayman Company

Sysco Grand Cayman II Company

Colorado

FreshPoint Denver, Inc.

Delaware

A La Carte, LLC

A.M. Briggs, Inc.

Baugh North Central Cooperative, Inc.

Buckhead Beef Company

Contract Administrative Services, Inc.

Enclave Properties, LLC

European Imports, Inc.

Freedman Food Service of Denver, Inc.

Freedman Meats, Inc.

Freedman-KB, Inc.

FreshPoint Arizona, Inc.

FreshPoint California, Inc.

FreshPoint Central California, Inc.

FreshPoint Connecticut, LLC

FreshPoint Dallas, Inc.

FreshPoint Las Vegas, Inc.

FreshPoint Oklahoma City, LLC





Page 1 of 4

 

--------------------------------------------------------------------------------

 

 

FreshPoint Pompano Real Estate, LLC

FreshPoint South Texas, LP

FreshPoint Tomato, LLC

FreshPoint, Inc.

Fulton Provision Co.

Guest Packaging, LLC

HS Ventures, LLC

Leapset, Inc.

Malcolm Meats Company

Restaurant of Tomorrow, Inc.

Specialty Meat Holdings, LLC

Sysco Albany, LLC

Sysco Arizona Leasing, a division of Sysco Leasing, LLC

Sysco Arizona, a Division of Sysco USA I, Inc.

Sysco Asian Foods, Inc.

Sysco Atlanta, LLC

Sysco Baltimore, LLC

Sysco Baraboo, LLC

Sysco Boston, LLC

Sysco Central Alabama, Inc.

Sysco Central Florida, Inc.

Sysco Central Illinois, Inc.

Sysco Central Pennsylvania, LLC

Sysco Charlotte, LLC

Sysco Chicago, Inc.

Sysco Cincinnati, LLC

Sysco Cleveland, Inc.

Sysco Columbia, LLC

Sysco Connecticut, LLC

Sysco Corporation

Sysco Detroit, LLC

Sysco Eastern Maryland, LLC

Sysco Eastern Wisconsin, LLC

Sysco Global Resources, LLC

Sysco Global Services, LLC

Sysco Grand Rapids, LLC

Sysco Guest Supply, LLC

Sysco Gulf Coast, Inc.

Sysco Hampton Roads, Inc.

Sysco Holdings, LLC

Sysco Indianapolis, LLC

Sysco Intermountain, Inc.

Sysco Iowa, Inc.

Sysco Jackson, LLC

Sysco Jacksonville, Inc.

Sysco Knoxville, LLC

Sysco Las Vegas, a Division of Sysco USA I, Inc.

Sysco Leasing, LLC

Sysco Long Island, LLC

Sysco Los Angeles, Inc.

Sysco Louisiana Seafood, LLC





Page 2 of 4

 

--------------------------------------------------------------------------------

 

 

Sysco Louisville, Inc.

Sysco Memphis, LLC

Sysco Merchandising and Supply Chain Services, Inc.

Sysco Metro New York, LLC

Sysco Minnesota, Inc.

Sysco Montana, Inc.

Sysco Nashville, LLC

Sysco Netherlands Partners, LLC

Sysco New Mexico, LLC

Sysco Newport Meat Company

Sysco North Central Florida, Inc.

Sysco North Dakota, Inc.

Sysco Philadelphia, LLC

Sysco Pittsburgh, LLC

Sysco Portland, Inc.

Sysco Raleigh, LLC

Sysco Resources Services, LLC

Sysco Riverside, Inc.

Sysco Sacramento, Inc.

Sysco San Diego, Inc.

Sysco Seattle, Inc.

Sysco South Florida, Inc.

Sysco Southeast Florida, LLC

Sysco Spokane, Inc.

Sysco St. Louis, LLC

Sysco Syracuse, LLC

Sysco USA I, Inc.

Sysco USA II, LLC

Sysco Ventura, Inc.

Sysco Ventures, Inc.

Sysco Virginia, LLC

Sysco West Coast Florida, Inc.

Sysco Western Minnesota, Inc.

Sysco-Desert Meats Company, Inc.

The SYGMA Network, Inc.

Florida

FreshPoint Central Florida, Inc.

FreshPoint North Florida, Inc.

FreshPoint South Florida, Inc.

Sysco International Food Group, Inc.

Georgia

FreshPoint Atlanta, Inc.

Hong Kong

Guest Supply Asia, Limited

Shenzhen Guest Supply Trading Co., Limited

Ireland

Dan O'Sullivan (Turners Cross) Cork

Keelings & Curleys Distribution Limited

Keelings Farm Fresh





Page 3 of 4

 

--------------------------------------------------------------------------------

 

 

Pallas Foods

Seaview Farm Produce Company

Maine

Sysco Northern New England, Inc.

Michigan

Focus Foodservice, LLC

Missouri

Sysco Kansas City, Inc.

Nebraska

Sysco Lincoln Transportation Company, Inc.

Sysco Lincoln, Inc.

Netherlands

Sysco Global Holdings, B.V.

SYY Netherlands C.V.

New Brunswick

Sysco Holdings Limited

New York

Walker Foods, Inc.

Northern Ireland

Arnotts (Fruit) Limited

Crossgar Foodservice Limited

Nova Scotia

Sysco Canada, Company

Sysco International, ULC

Ontario

Sysco Central Ontario, Inc.

Puerto Rico

FreshPoint Puerto Rico, LLC

Tennessee

FreshPoint North Carolina, Inc.

Texas

Dust Bowl City, LLC

Freedman Food Service of Dallas, Inc.

Freedman Food Service of San Antonio, LP

Freedman Food Service, Inc.

Sysco Disaster Relief Foundation, Inc.

Sysco Foundation, Inc.

United Kingdom

Sysco Guest Supply Europe Limited

 

 

Page 4 of 4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facilities identified
below (including any guarantees in respect thereof) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

1.



Assignor:

2.



Assignee: [and is an Affiliate/Related Fund of [Identify Lender]]

3.



Borrower: Sysco Corporation

4.



Administrative Agent: Goldman Sachs Bank USA, as Administrative Agent under the
Credit Agreement

5.



Credit Agreement: The 364-Day Bridge Term Loan Agreement dated as of January 31,
2014, among Sysco Corporation, the Guarantors party thereto, the Lenders party
thereto and Goldman Sachs Bank USA as Administrative Agent.

6.



Assigned Interest:

 

 

 

 

 



Exhibit A-1

--------------------------------------------------------------------------------

 

 

Assignor

Assignee

Aggregate Amount of Commitments / Loans for all Lenders

Amount of Commitments / Loans Assigned

Percentage Assigned
of Commitment / Loans1

 

 

 

$

%

 

Effective Date: , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].

______________

1.  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.





Exhibit A-2

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR:

[NAME OF ASSIGNOR]

By:

Name:

Title:

ASSIGNEE:

[NAME OF ASSIGNEE]

By:

Name:

Title:





Exhibit A-3

--------------------------------------------------------------------------------

 

 



[Consented to and]2 Accepted:

 

GOLDMAN SACHS BANK USA,
as Administrative Agent

 

By:

Name:

Title:

 

[Consented to:

 

SYSCO CORPORATION

By:

Name:

Title:]3

 

Consented to:

 

 

 

______________

2.To be included only if the consent of the Administrative Agent is required by
Section 10.04(b)(i)(B) of the Credit Agreement.

3.To be included only if the consent of the Borrower is required by Section
10.04(b)(i)(A) of the Credit Agreement.





Exhibit A-4

--------------------------------------------------------------------------------

 

 

ANNEX 1

SYSCO CORPORATION

364-DAY BRIDGE TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Transaction, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Transactions,
(iii) the financial condition of the Borrower, any of the Subsidiaries or other
Affiliates of the Borrower or any other Person obligated in respect of any
Transaction or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or other Affiliates of the Borrower or any other Person of any of
their respective obligations under any Transaction.

1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Transactions, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Transactions
are required to be performed by it as a Lender.

2. Payments.  From and after the Effective Date, the Borrower and/or the
Administrative Agent, as applicable, shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together



Exhibit A-5

--------------------------------------------------------------------------------

 

 

shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Exhibit A-6

--------------------------------------------------------------------------------

 

 

EXHIBIT B

JOINDER

([name of New Guarantor])

[date]

[ ], a [ ] (the “New Guarantor”), hereby agrees with Goldman Sachs Bank USA, as
administrative agent (the “Administrative Agent”) for the lenders (collectively,
the “Lenders”) now or hereafter party to that certain 364-Day Bridge Term Loan
Agreement (as the same may be restated, amended and supplemented from time to
time, the “Credit Agreement;” any capitalized term defined in the Credit
Agreement and used in this Joinder shall have the meaning ascribed to it in the
Credit Agreement) dated as of January 31, 2014 among Sysco Corporation, a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto and the Administrative Agent, as follows:

In accordance with Section 5.09 of the Credit Agreement and for good and
valuable consideration, receipt of which is hereby acknowledged, the New
Guarantor hereby (a) ratifies, adopts and joins the Credit Agreement as a party
thereto and unconditionally assumes all the obligations of a Guarantor
thereunder; (b) agrees to be bound by the provisions of the Credit Agreement as
if the New Guarantor had been an original party thereto; (c) expressly ratifies
and confirms all of the provisions, indemnifications, waivers, releases,
restrictions, duties, responsibilities and obligations of the Guarantors under
the Credit Agreement, and (d) confirms that, after joining the Credit Agreement
as set forth above, the representations and warranties set forth in the Credit
Agreement with respect to the New Guarantor as a Subsidiary (other than the
representations and warranties set forth in Section 3.04(b),  Section 3.06 and
Section 3.11 of the Credit Agreement) are true and correct in all material
respects (without duplication of any materiality qualifier) as of the date of
this Joinder.

For purposes of notices under the Credit Agreement, the notice address for the
New Guarantor is the same as that set forth in the Credit Agreement for the
other Guarantors.

IN WITNESS WHEREOF, this Joinder is executed and delivered as of [_____], 20 .

NEW GUARANTOR:
[NAME OF GUARANTOR]

By:

Name:

Title:

 

Exhibit B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF BORROWING REQUEST

Goldman Sachs Bank USA, as Administrative Agent
[______________________]

 

Re:364-Day Bridge Term Loan Agreement (the “Credit Agreement”) dated as of
January 31, 2014, by and among Sysco Corporation, the Guarantors party thereto,
the Lenders party thereto and Goldman Sachs Bank USA as Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

1.



Amount of Borrowing:

$____________

7.



Type of Borrowing:

[ABR Borrowing]

[Eurodollar Borrowing]

8.



Requested date of Borrowing:

____________

9.



[Requested Interest Period for Eurodollar Borrowing:

_]

10.



Location and number of account to which funds are to be disbursed:

____________

____________

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

Very truly yours,

SYSCO CORPORATION

By:

Name:

Title:





Exhibit D-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

FORM OF INTEREST ELECTION REQUEST

Goldman Sachs Bank USA, as Administrative Agent
[______________________]

Re:364-Day Bridge Term Loan Agreement (the “Credit Agreement”) dated as of
January 31, 2014, by and among Sysco Corporation, the Guarantors party thereto,
the Lenders party thereto and Goldman Sachs Bank USA as Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

2.



Applicable Borrowing

Date of Borrowing:

Type of Borrowing:

Amount of Borrowing to be [converted / continued]:

11.



Effective date of the election made pursuant to this request:

____________

12.



Type of Borrowing resulting from this request:

[ABR Borrowing]

[Eurodollar Borrowing]

13.



Requested Interest Period for Eurodollar Borrowing:

 

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower.  The Borrower represents and warrants that at the time
of and immediately after giving effect to the requested Borrowing, no Event of
Default shall have occurred and be continuing.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

Very truly yours,

SYSCO CORPORATION

By:

Name:

Title:

Exhibit D-2

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF PROMISSORY NOTE

[Date]

For value received, SYSCO Corporation, a Delaware corporation (the “Borrower”),
promises to pay to ______________ or its registered assigns (the “Lender”) (i)
the unpaid principal amount of each Loan made by the Lender to the Borrower
under the Credit Agreement referred to below, when and as due and payable under
the terms of the Credit Agreement, and (ii) interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Credit Agreement.  All such payments of principal and interest shall be made
in dollars and to the accounts specified in the Credit Agreement, in immediately
available funds.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loan in full on the Maturity Date.

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This promissory note is one of the promissory notes issued pursuant to the
364-Day Bridge Term Loan Agreement dated as of January 31, 2014, among the
Borrower, the lenders from time to time party thereto, including the Lender, and
Goldman Sachs Bank USA, as Administrative Agent (which as it may be amended,
supplemented or otherwise modified from time to time, is herein called the
“Credit Agreement”), to which Credit Agreement reference is hereby made for a
statement of the terms and conditions governing this promissory note, including
the terms and conditions under which this promissory note may be prepaid or its
maturity date accelerated .  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement.

The Borrower hereby waives presentment, demand, protest and any notice of any
kind with respect to this promissory note.  No failure to exercise and no delay
in exercising, any rights hereunder on the part of the holder hereof shall
operate as a waiver of such rights.

This promissory note shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of laws principles
thereof that would require the application of the laws of another jurisdiction.

 

SYSCO CORPORATION.

 

 

By: 
Name:
Title:

 

 





Exhibit E-1

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL


Date


Amount of Loan

Amount of
Principal Repaid

Unpaid
Principal Balance

Notations Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit E-2

--------------------------------------------------------------------------------